Exhibit 10.1

 

BRIDGE CREDIT AGREEMENT

 

dated as of March 16, 2004

 

among

 

PENTAIR, INC.,

 

Various Financial Institutions

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

U.S. BANK NATIONAL ASSOCIATION

and

BANC OF AMERICA SECURITIES, LLC

Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

ARTICLE I

           DEFINITIONS AND TERMS    1

1.01

   Definitions    1

1.02

   Rules of Interpretation    8

ARTICLE II

           THE FACILITY    8

2.01

   Amount and Terms of Commitments    8

2.02

   Procedure for Borrowing    9

2.03

   Conversion and Continuation Elections    9

2.04

   Interest on Loans    10

2.05

   Reduction or Termination of the Commitments    10

2.06

   Optional Prepayments    10

ARTICLE III

           GENERAL CREDIT TERMS    11

3.01

   Repayment    11

3.02

   Payment of Interest    11

3.03

   Payments    11

3.04

   Loan Accounts    11

3.05

   Notes    11

3.06

   Fees    12

3.07

   Computation of Fees and Interest    12

3.08

   Sharing of Payments    12

ARTICLE IV

           CHANGE IN CIRCUMSTANCES    12

4.01

   Increased Cost and Reduced Return    12

4.02

   Limitation on Types of Tranches    13

4.04

   Funding Losses    14

4.05

   Taxes    14

4.07

   Discretion of Lenders as to Manner of Funding    15

4.08

   Mitigation of Circumstances; Replacement of Affected Lender    15

4.09

   Conclusiveness of Statements; Survival of Provisions    16

ARTICLE V

           CONDITIONS TO LOANS    16

5.01

   Condition to Loans    16

ARTICLE VI

           REPRESENTATIONS AND WARRANTIES    17

6.01

   Corporate Existence and Power    17

6.02

   Corporate and Governmental Authorization; Contravention    17

6.03

   Binding Effect    17

6.04

   Financial Information    17

6.05

   Litigation    18

6.06

   Compliance with ERISA    18

6.07

   Taxes    18

6.08

   Subsidiaries    18

6.09

   Not an Investment Company    18

6.10

   Environmental Matters    18

6.11

   Insurance    18

6.12

   Default    18

6.13

   Use of Proceeds    18

ARTICLE VII

           COVENANTS    18

7.01

   Information    18



--------------------------------------------------------------------------------

7.02    

   Maximum Leverage Ratio    20

7.03    

   Minimum Interest Coverage Ratio    20

7.04    

   Negative Pledge    20

7.05    

   Consolidations, Mergers and Sales of Assets; Acquisitions    21

7.06    

   Subsidiary Debt    21

7.07    

   Use of Proceeds    22

7.08    

   Compliance with Contractual Obligations and Law    22

7.09    

   Securitization Transactions    22

7.10    

   Insurance    22

7.11    

   Bridge Guaranty    22

7.12    

   Limitation on Distributions    22

7.13    

   Senior Debt Facilities    23

7.14    

   Takeout Transaction    23

ARTICLE VIII

           EVENT OF DEFAULT    23

8.01    

   Events of Default    23

8.02    

   Notice of Default    25

ARTICLE IX

           THE ADMINISTRATIVE AGENT    25

9.01    

   Appointment and Authorization    25

9.02    

   Delegation of Duties    25

9.03    

   Liability of Administrative Agent    25

9.04    

   Reliance by Administrative Agent    25

9.05    

   Notice of Default    26

9.06    

   Credit Decision    26

9.07    

   Indemnification of Administrative Agent    26

9.08    

   Administrative Agent in Individual Capacity    26

9.09    

   Successor Administrative Agent    26

9.10    

   Withholding Tax    27

9.11    

   Funding Reliance    27

9.12    

   Other Agents    27

9.13    

   Intercreditor Agreement; Bridge Guaranty    27

9.14    

   Administrative Agent may file Proofs of Claim    28

ARTICLE X

           MISCELLANEOUS    28

10.01    

   Notices    28

10.02    

   No Waiver    28

10.03    

   Expenses; Documentary Taxes; Indemnification    28

10.04    

   Amendments and Waivers    29

10.05    

   Collateral    29

10.06    

   Successors and Assigns    30

10.07    

   Governing Law    31

10.08    

   Counterparts; Effectiveness    31

10.09    

   Confidentiality    31

10.10    

   Waiver of Jury Trial    31

10.11    

   Consent to Jurisdiction    32

Schedules

         

                Schedule

   1.01  Pricing Schedule     

                Schedule

   2.01  Commitments and Pro Rata Shares     

 

ii



--------------------------------------------------------------------------------

Schedules

          Schedule 1.01 Pricing Schedule      Schedule 2.01 Commitments and Pro
Rata Shares      Schedule 6.05 Litigation      Schedule 7.04 Liens      Schedule
7.06 Subsidiary Debt      Schedule 10.01 Notice Addresses

Exhibits

          Exhibit A Form of Note      Exhibit B Form of Notice of Borrowing     
Exhibit C Form of Notice of Conversion/Continuation      Exhibit D Form of
Assignment and Acceptance      Exhibit E Form of Bridge Guaranty      Exhibit F
Form of Compliance Certificate

Exhibit G

   Form of Opinion

 

iii



--------------------------------------------------------------------------------

Exhibit 10.1

 

BRIDGE CREDIT AGREEMENT

 

THIS BRIDGE CREDIT AGREEMENT dated as of March 16, 2004 (this “Agreement”) is
among PENTAIR, INC. (the “Company”), various financial institutions (together
with their respective successors and assigns, collectively the “Lenders” and
individually each a “Lender”) and BANK OF AMERICA, N.A., as Administrative
Agent.

 

WITNESSETH:

 

WHEREAS, subject to the terms and conditions set forth herein, the Lenders are
willing to make available to the Company a term loan facility in a principal
amount up to $850,000,000.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND TERMS

 

1.01 Definitions. For the purposes of this Agreement, in addition to the
definitions set forth above, the following terms shall have the respective
meanings set forth below:

 

Acquisition means any transaction or series of related transactions that result,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of a Person, or of all or substantially all of any business or
division of a Person, (b) the acquisition of more than 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Company or the Subsidiary is the
surviving entity.

 

Adjusted Eurodollar Rate means, for any Interest Period for a Eurodollar
Tranche, a rate of interest per annum determined pursuant to the following
formula:

 

 

Adjusted Eurodollar =

Rate            

  

Eurodollar Rate

--------------------------------------------------------------------------------

  

1 - Reserve Requirement

 

 

Administrative Agent means Bank of America in its capacity as administrative
agent for the Lenders hereunder, together with any replacement administrative
agent arising under Article IX.

 

Affected Lender means any Lender which has made a claim for compensation under
Section 4.01 or 4.05 or has given a notice (which has not been withdrawn) of the
type described in Section 4.02 or 4.03.

 

Affiliate means, as to any Person, any other Person, which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities or membership interests, by contract
or otherwise.

 

Agent-Related Persons means the Administrative Agent and any successor thereto
in such capacity hereunder, together with their respective Affiliates and the
officers, directors, trustees, employees, agents and attorneys-in-fact of such
Persons and Affiliates.

 

Agreement - see the Preamble.

 

Applicable Base Rate Margin means a rate per annum determined in accordance with
Schedule 1.01.

 

Applicable Eurodollar Margin means a rate per annum determined in accordance
with Schedule 1.01.

 

Applicable Lending Office means, as to any Lender, the office or offices of such
Lender (or of an Affiliate of such Lender), which shall be making or maintaining
any Loan hereunder as specified from time to time by such Lender to the Company
and the Administrative Agent.

 

1



--------------------------------------------------------------------------------

Asset Sale means the sale, lease, assignment or other transfer for value by the
Company or any Subsidiary to any Person (other than the Company or any
Subsidiary) of any asset or right of the Company or such Subsidiary (including
any sale or other transfer of stock of any Subsidiary, whether by merger,
consolidation or otherwise), excluding (a) the sale or lease of inventory in the
ordinary course of business, (b) the licensing of intellectual property in the
ordinary course of business, (c) sales pursuant to any Securitization
Transaction to the extent permitted hereunder and (d) the sale or other
disposition of excess or obsolete facilities, equipment or inventory in the
ordinary course of business.

 

Assignee - see subsection 10.06(b).

 

Assignment and Acceptance means an Assignment and Acceptance substantially in
the form of Exhibit D.

 

Bank of America means Bank of America, N.A.

 

Base Rate means, for any day, the higher of: (a) 0.50% per annum above the
latest Federal Funds Rate; or (b) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “reference rate.”
(The “reference rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate.) Any change
in the reference rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

Base Rate Tranche means a Tranche for which the rate of interest is determined
by reference to the Base Rate.

 

Bridge Guarantor means, on any day, each Subsidiary that has executed a
counterpart of the Bridge Guaranty on or prior to that day (and has not been
released from its obligations thereunder in accordance with the terms hereof).

 

Bridge Guaranty means a Bridge Guaranty issued by various Subsidiaries of the
Company, substantially in the form of Exhibit E.

 

Business Day means any day other than a Saturday or Sunday or a day on which
commercial banking institutions located in Charlotte, Chicago, Minneapolis, New
York or San Francisco are authorized or required by law or other governmental
action to close.

 

Code means the Internal Revenue Code of 1986.

 

Commitment means, as to any Lender, the amount set forth opposite such Lender’s
name on Schedule 2.1, as such amount is changed as a result of assignments by or
to such Lender or otherwise reduced in accordance with the terms hereof.

 

Company - see the Preamble.

 

Compliance Certificate means a certificate executed by the chief financial
officer, the chief accounting officer or the vice president-treasurer of the
Company, substantially in the form of Exhibit F.

 

Consolidated Shareholders’ Equity means, at any date, the consolidated
shareholders’ equity of the Company and the Consolidated Subsidiaries.

 

Consolidated Subsidiary means, as of any date, any Subsidiary or other entity
the accounts of which would be consolidated with those of the Company in its
consolidated financial statements as of such date.

 

Continuation Fee Percentage means a percentage determined in accordance with
Schedule 1.01.

 

Conversion/Continuation Date means the date on which a Tranche is converted from
a Tranche of one Type to the other Type or is continued as a Eurodollar Tranche
for a new Interest Period.

 

Debt of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all obligations of such Person as lessee under capital leases, (v) all Debt of
others secured by a Lien on any asset of such Person, whether or not such Debt
is assumed by such Person, (vi) the aggregate outstanding investment or claim
held by purchasers, assignees or transferees of (or of interests in) receivables
of such Person in connection with any Securitization Transaction, (vii) all
non-contingent reimbursement obligations of such Person under letters of credit,
and (viii) all Debt (as defined above) of others Guaranteed by such Person.

 

2



--------------------------------------------------------------------------------

Dollar Equivalent means, with respect to a specified amount of any currency, the
amount of US Dollars into which such amount of such currency would be converted,
based on the applicable Spot Rate of Exchange.

 

EBITDA means, for any period, the sum of the consolidated net income of the
Company for such period excluding the effect of any extraordinary or
non-recurring gains and any extraordinary or non-recurring non-cash losses in
such period plus, to the extent deducted in determining such consolidated net
income, Interest Expense, income tax expense, depreciation and amortization for
such period.

 

Effective Date means the date on which all conditions precedent set forth in
Article V are satisfied or waived by all Lenders.

 

Environmental Claims means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

 

Environmental Laws means all federal, state and local laws, statutes, common law
duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any judicial, regulating or other governmental
authority, in each case relating to environmental, health, safety and land use
matters.

 

ERISA means the Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate, as applied to the Company, means any Person or trade or
business which is a member of a group which is under common control with the
Company, who, together with the Company, is treated as a single employer within
the meaning of Section 414(b) or (c) of the Code or, for purposes of Section 412
of the Code, Section 414(m) or (o) of the Code.

 

Eurodollar Tranche means a Tranche for which the rate of interest is determined
by reference to the Adjusted Eurodollar Rate.

 

Eurodollar Rate means, for any Eurodollar Tranche for any Interest Period, the
rate of interest per annum (carried to five decimal places) determined by the
Administrative Agent as the rate at which deposits in US Dollars in the
approximate amount of Bank of America’s portion of such Eurodollar Tranche, and
having a maturity comparable to such Interest Period, are offered by Bank of
America’s Grand Cayman Branch, Grand Cayman, B.W.I. (or such other office as may
be designated by Bank of America from time to time) to major banks in the
offshore interbank market at approximately 10:00 a.m. two Business Days prior to
the commencement of such Interest Period.

 

Event of Default means any event described in Section 8.01.

 

Existing Credit Agreement means the Amended and Restated Credit Agreement dated
as of July 25, 2003 among the Company, various Subsidiaries of the Company,
various financial institutions and Bank of America, as Administrative Agent.

 

Facility Fee Rate means a rate determined in accordance with Schedule 1.01.

 

Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent.

 

Foreign Subsidiary means any Subsidiary (i) organized under the laws of a
jurisdiction other than the United States or a state thereof and (ii) which
conducts substantially all of its business and operations in a jurisdiction
other than the United States.

 

FRB means the Board of Governors of the Federal Reserve System (or any
successor).

 

GAAP means generally accepted accounting principles set forth in pronouncements
of the Financial Accounting Standards Board, the Accounting Principles Board or
the American Institute of Certified Public Accountants or which have other
substantial authoritative support and are applicable in the circumstances as of
the date of a report, as such principles are from time to time supplemented and
amended.

 

3



--------------------------------------------------------------------------------

Governmental Authority means any federal, state, municipal, national or other
governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

Granting Lender – see subsection 10.06(f)

 

Guarantee by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person or in
any manner providing for the payment of any Debt of any other Person or
otherwise protecting the holder of such Debt against loss (whether by agreement
to keep-well, to purchase assets, goods, securities, services, or to take-or-pay
or otherwise); provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business. The term
“Guarantee” used as a verb has a correlative meaning.

 

Indemnified Liabilities - see subsection 10.03(b).

 

Indemnified Person - see subsection 10.03(b).

 

Intercreditor Agreement means the Intercreditor Agreement dated as of May 1,
2001 among Bank of America, as agent for certain lenders, and certain other
financial institutions.

 

Interest Coverage Ratio means, for any period, the ratio of (i) EBITDA plus rent
expense for such period to (ii) Interest Expense plus rent expense of the
Company and its Subsidiaries for such period.

 

Interest Expense means the sum, without duplication, of consolidated interest
expense (including the interest component of capital leases, the interest
component of Synthetic Lease Obligations, facility, commitment and usage fees,
and fees for standby letters of credit) plus consolidated yield or discount
accrued on the aggregate outstanding investment or claim held by purchasers,
assignees or other transferees of (or of interests in) receivables of the
Company and its Subsidiaries in connection with any Securitization Transaction
(regardless of the accounting treatment of such Securitization Transaction).

 

Interest Payment Date means (a) as to any Base Rate Tranche, the last Business
Day of each calendar quarter; and (b) as to any Eurodollar Tranche, the last day
of each Interest Period for such Eurodollar Tranche and, in the case of any
Eurodollar Tranche that has a six-month Interest Period, the three-month
anniversary of the first day of such Interest Period.

 

Interest Period means, for any Eurodollar Tranche, a period commencing on the
date the Loans are made or such Tranche is continued as or converted into a
Eurodollar Tranche and ending, at the Company’s option in accordance with the
terms hereof, on the date one, two, three or six months thereafter (or such
other periods as may be agreed to by the Company, the Administrative Agent and
each Lender); provided that:

 

(i) if an Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next Business Day (unless such
extension would cause such Interest Period to end in the succeeding calendar
month, in which case such Interest Period shall end on the next preceding
Business Day); and

 

(ii) no Interest Period shall extend past the scheduled Maturity Date.

 

IRS means the Internal Revenue Service of the United States.

 

JV Acquisition means the Acquisition by the Company or a Subsidiary of all
outstanding shares or other equity interests in a JV Entity not then owned by
the Company or a Subsidiary.

 

JV Entity means each of the following entities in which, as of the date of this
Agreement, a Subsidiary holds a minority equity interest and which has been
operated as a joint venture by such Subsidiary, Lucas Chang and various
employees thereof: (i) Joinery Industrial Co., Ltd., a company limited by shares
established and registered under the laws of Taiwan, R.O.C.; (ii) Jointech
Corporation Ltd., a company limited by shares established and registered under
the laws of Cayman Islands; (iii) Hangtech Limited, a company limited by shares
established and registered under the laws of Hong Kong; and (iv) Orion
International, LLC, a Pennsylvania limited liability company.

 

4



--------------------------------------------------------------------------------

Lead Arrangers means Banc of America Securities, LLC and U.S. Bank National
Association, in each case in its capacity as a Joint Lead Arranger and Joint
Book Manager.

 

Lender - see the Preamble.

 

Leverage Ratio means, as of any date, the ratio of (a) the sum (without
duplication) of (i) all Debt of the Company and its Consolidated Subsidiaries
plus (ii) all Synthetic Lease Obligations of the Company and its Consolidated
Subsidiaries, all determined on a consolidated basis, to (b) EBITDA for the
period of four consecutive fiscal quarters most recently ended on or before such
date for which financial statements have been delivered pursuant to subsection
7.01(a) or (b); provided that for purposes of calculating EBITDA pursuant to
this clause (b), the consolidated net income of any Person or business unit
acquired (or divested or liquidated, if the sales revenue generated by such
Person or business unit in the 12 months prior to such divestiture or
liquidation was $25,000,000 or more) by the Company or any Subsidiary during
such period (plus, to the extent deducted in determining such consolidated net
income, Interest Expense, income tax expense, depreciation and amortization of
such Person or business unit) shall be included (or, in the case of a
divestiture or liquidation, excluded) on a pro forma basis for such period
(assuming the consummation of each such acquisition and the incurrence or
assumption of any Debt in connection therewith (or the consummation of such
divestiture or liquidation) occurred on the first day of such period) in
accordance with Article 11 of Regulation S-X of the Securities and Exchange
Commission.

 

Lien means any interest in property securing any obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and including but not limited to
the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes.

 

Loans – see Section 2.1.

 

Material Adverse Effect means a material adverse effect on (i) the business,
assets, operations or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole or (ii) the ability of the Company to perform its
obligations hereunder.

 

Material Financial Obligations means Debt or Synthetic Lease Obligations of the
Company or any Subsidiary in an aggregate amount (for all applicable Debt and
Synthetic Lease Obligations, but without duplication) equal to or greater than
the lesser of (i) a Dollar Equivalent amount of $25,000,000 or (ii) at any time
the Company or any Subsidiary has Debt outstanding, obtained through one or more
public or private placements thereof to institutional investors, with a Dollar
Equivalent principal amount of $25,000,000 or more outstanding, which has a
threshold for cross-default (similar to subsection 8.01(e)) lower than a Dollar
Equivalent amount of $25,000,000, the lowest threshold amount under any such
financing.

 

Material Subsidiary means each Subsidiary of the Company that at the time of
determination constitutes a “significant subsidiary” (as such term is defined in
Regulation S-X of the Securities and Exchange Commission as in effect on the
date of this Agreement).

 

Maturity Date means the earlier to occur of (i) December 31, 2004 and (ii) the
date on which all other obligations of the Company hereunder become due and
payable in accordance with Section 8.01.

 

Minimum Tranche means $5,000,000 or a higher integral multiple of $1,000,000.

 

Moody’s means Moody’s Investors Service, Inc.

 

Net Cash Proceeds means:

 

  (a) with respect to any Asset Sale, the aggregate cash proceeds (including
cash proceeds received by way of deferred payment of principal pursuant to a
note, installment receivable or otherwise, but only as and when received)
received by the Company or any Subsidiary pursuant to such Asset Sale, net of
(i) the direct costs of such Asset Sale (including brokerage fees, sales and
other commissions, legal, accounting and investment banking fees, survey costs,
title insurance premiums and other customary fees and expenses incurred in
connection therewith), (ii) taxes paid or reasonably estimated by the Company to
be payable as a result thereof (after taking into account any available tax
credits or deductions) and (iii) amounts required to be applied to the repayment
of principal of any Debt (and related prepayment premiums) secured by a Lien on
the asset subject to such Asset Sale; and

 

5



--------------------------------------------------------------------------------

  (b) with respect to any issuance of equity securities or Debt, the aggregate
cash proceeds received by the Company or any Subsidiary pursuant to such
issuance, net of the direct costs relating to such issuance (including sales and
underwriter’s discounts and commissions and legal, accounting and investment
banking fees).

 

Note means a promissory note issued by the Company to a Lender substantially in
the form of Exhibit A, with appropriate insertions, evidencing Loans by such
Lender hereunder.

 

Notice of Conversion/Continuation means a notice substantially in the form of
Exhibit C executed by a Senior Financial Officer.

 

Other Taxes means any present or future stamp, court or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery, performance, enforcement
or registration of, or otherwise with respect to, this Agreement or any Note.

 

Participant – see subsection 10.06(e).

 

Payment Office means the office of the Administrative Agent specified on
Schedule 10.01 or such other office as the Administrative Agent may from time to
time designate.

 

PBGC means the Pension Benefit Guaranty Corporation and any successor thereto.

 

Permitted Acquisition means (a) the WICOR Acquisition, (b) any JV Acquisition
and (c) any other Acquisition by the Company or a Subsidiary which satisfies
each of the following requirements: (i) no Event of Default or Unmatured Event
of Default has occurred and is continuing at the time of, or will result from,
such Acquisition; (ii) the aggregate consideration to be paid by the Company and
its Subsidiaries in connection with such Acquisition (including Debt assumed,
but excluding capital stock of the Company) does not, when combined with all
other compensation paid in connection with Acquisitions made pursuant to this
clause (c) after the date of this Agreement, exceed $25,000,000, (iii) the
Company shall have delivered to the Administrative Agent a certificate
demonstrating that, after giving effect to such Acquisition, the Company will be
in pro forma compliance with Sections 7.02 and 7.03 and (iv) in the case of the
Acquisition of any Person, the Board of Directors (or equivalent governing body)
of the Person being acquired shall have approved such Acquisition.

 

Person means an individual, limited liability company, partnership, corporation,
trust, unincorporated organization, association, joint venture or other entity
or a government or agency or political subdivision thereof.

 

Plan means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by the Company or any ERISA Affiliate
for employees of the Company or such ERISA Affiliate or (ii) maintained pursuant
to a collective bargaining agreement or any other arrangement under which more
than one employer makes contributions and to which the Company or any ERISA
Affiliate is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.

 

Pro Rata Share means, with respect to any Lender at any time, the percentage
equivalent (expressed as a decimal, rounded to the ninth decimal place) at such
time of

 

(a) prior to termination of the Commitments, (i) such Lender’s Commitment
divided by (ii) the Total Commitment; and

 

(b) after termination of the Commitments, (i) the aggregate principal amount of
such Lender’s Loans divided by (ii) the aggregate principal amount of all Loans.

 

Required Lenders means Lenders having Pro Rata Shares of more than 50%.

 

Requirement of Law means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

Reserve Requirement means, for any day for any Eurodollar Tranche, the maximum
reserve percentage (expressed as a decimal, rounded upward, if necessary, to an
integral multiple of 1/100th of 1%) in effect on such day (whether or not
applicable to any Lender) under regulations issued from time to time by the FRB
for determining the maximum reserve requirement (including any emergency,
special, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the FRB).

 

6



--------------------------------------------------------------------------------

Securitization Transaction means any sale, assignment or other transfer by the
Company or any Subsidiary of accounts receivable, lease receivables or other
payment obligations owing to the Company or such Subsidiary or any interest in
any of the foregoing (other than sales of defaulted receivables, foreign
receivables or similar items in the ordinary course of business consistent with
past practice), together in each case with any collections and other proceeds
thereof, any collection or deposit accounts related thereto, and any collateral,
guaranties or other property or claims in favor of the Company or such
Subsidiary supporting or securing payment by the obligor thereon of, or
otherwise related to, any such receivables.

 

Senior Financial Officer means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

SPC – see subsection 10.06(f)

 

Spot Rate of Exchange means for any amount denominated in any currency other
than US Dollars, an amount of US Dollars into which the Administrative Agent
could convert such currency by using the applicable quoted spot rate as reported
on the appropriate page of the Reuters Screen at 11:00 A.M. (London, England
time) two Business Days preceding the day such determination is requested to be
made.

 

S&P means Standard & Poor’s Ratings Group, a division of McGraw-Hill Companies,
Inc.

 

Subsidiary means any Person in which more than 50% of its outstanding voting
stock or rights or more than 50% of all equity interest is owned directly or
indirectly by the Company.

 

Subsidiary Guaranty has the meaning given in the Existing Credit Agreement.

 

Sufficient Sale Contract – see Section 3.06(b).

 

Synthetic Lease Obligations means obligations under operating leases (as
determined pursuant to Statement of Financial Accounting Standards No. 13) of
properties which are reported for United States income tax purposes as owned by
the Company or a Consolidated Subsidiary. The amount of Synthetic Lease
Obligations under any such lease shall be determined in accordance with GAAP as
if such operating lease were a capital lease.

 

Takeout Transaction means one or more debt, equity or equity-linked capital
markets transactions entered into by the Company following the Effective Date
and completed on or before the Maturity Date in order to, and the net proceeds
of which are or will be sufficient to, satisfy all obligations of the Company
hereunder.

 

Taxes means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, fees, withholdings or similar charges, and all liabilities
with respect thereto, excluding, in the case of each Lender and each Agent,
respectively, taxes imposed on or measured by its net income by the jurisdiction
(or any political subdivision thereof) under the laws of which such Lender or
such Agent, as the case may be, is organized or maintains a lending office.

 

Tools Business means that portion of the Company’s assets and business, and/or
any Subsidiary’s assets and business, that is identified as, or reported as part
of, the “tools segment” of the Company in the Company’s 10-Q for the quarterly
period ended September 27, 2003.

 

Total Commitment means $850,000,000, as reduced from time to time in accordance
with the terms hereof.

 

Tranche means a portion of the principal amount of all Loans (a) divided among
the Lenders according to their Pro Rata Shares, (b) bearing interest at the same
rate and (c) if bearing interest based upon the Eurodollar Rate, having the same
Interest Period.

 

Type of Tranche refers to the interest rate basis for a Tranche. The “Types” of
Tranches are Base Rate Tranches and Eurodollar Tranches.

 

Unfunded Vested Liabilities means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of the Company or any ERISA Affiliate to the PBGC or such
Plan under Title IV of ERISA.

 

7



--------------------------------------------------------------------------------

Unmatured Event of Default means any event which if it continues uncured will,
with lapse of time or notice or both, constitute an Event of Default.

 

US Dollars or $ means dollars constituting legal tender for the payment of
public and private debts in the United States of America.

 

WICOR means WICOR, Inc., a Wisconsin corporation.

 

WICOR Acquisition means the acquisition by the Company or a Subsidiary thereof
of 100% of the outstanding stock of WICOR from Wisconsin Energy Corporation and
the assumption by the Company or a Subsidiary thereof of debt of WICOR in an
amount expected to be approximately $24,000,000 (subject to seasonal working
capital fluctuations and other changes in the ordinary course of business).

 

WICOR Purchase Agreement means the Stock Purchase Agreement dated as of February
3, 2004 among the Company, WICOR and Wisconsin Energy Corporation.

 

1.02 Rules of Interpretation.

 

(a) All accounting terms not specifically defined herein shall have the meanings
assigned to such terms and shall be interpreted in accordance with GAAP applied
on a consistent basis; provided that if the Company notifies the Administrative
Agent that the Company desires to amend any covenant in Article VII (or any
related definition) to eliminate the effect of any change in GAAP on the
operation of such covenant (or such definition), or the Administrative Agent
notifies the Company that the Required Lenders desire to amend any such covenant
(or any such definition) for such purpose, then the Company’s compliance with
such covenant shall be determined (or such definition shall be interpreted) on
the basis of GAAP as in effect immediately before such change became effective,
until either such notice is withdrawn or such covenant (or such definition) is
amended in a manner satisfactory to the Company and the Required Lenders.

 

(b) The headings, subheadings and table of contents herein are solely for
convenience of reference and shall not affect the meaning, construction or
effect of any provision hereof.

 

(c) Except as otherwise expressly provided, references herein to articles,
sections, clauses, exhibits and schedules are references to articles, sections,
clauses, exhibits and schedules in or to this Agreement.

 

(d) All definitions set forth herein shall apply to the singular as well as the
plural form of the applicable defined term, and all references to the masculine
gender shall include reference to the feminine or neuter gender, and vice versa,
as the context may require.

 

(e) The term “including” means “including without limitation.”

 

(f) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement), other contractual instruments and organizational
documents shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any this Agreement; and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 

(g) Unless other expressly specified, all references to a particular time of day
shall mean such time in Chicago, Illinois.

 

ARTICLE II

 

THE FACILITY

 

2.01 Amount and Terms of Commitments. Subject to the terms and conditions of
this Agreement, each Lender severally agrees to make a single loan in US Dollars
to the Company (each such loan, a “Loan”) on the Effective Date in the amount of
such Lender’s Pro Rata Share of the aggregate amount of Loans requested by the
Company. Amounts borrowed under this Section 2.1 which are repaid or prepaid by
the Company may not be reborrowed. The Commitments shall expire on the earlier
of (i) the date of the making of the Loans and (ii) September 1, 2004.

 

8



--------------------------------------------------------------------------------

2.02 Procedure for Borrowing.

 

(a) The Loans shall be made upon irrevocable written notice from the Company to
the Administrative Agent, which notice must be received by the Administrative
Agent not later than (i) if any portion of the Loan is initially to be
maintained as a Eurodollar Tranche, 10:00 A.M. two Business Days prior to the
Effective Date; and (ii) otherwise, 11:00 A.M. on the Effective Date. Such
notice shall be substantially in the form of Exhibit B, shall be executed by a
Senior Financial Officer and shall specify:

 

(A) the aggregate amount of the Loans requested;

 

(B) the expected Effective Date, which shall be a Business Day;

 

(C) the Type of Tranche requested (and, if more than one Tranche is requested,
the principal amount of each Tranche); and

 

(D) for any portion of the Loans initially to be maintained as a Eurodollar
Tranche, the duration of the initial Interest Period therefor.

 

Upon receipt of such notice, the Administrative Agent will promptly notify each
Lender thereof.

 

(b) Each Lender will make the amount of its Loan available to the Administrative
Agent for the account of the Company at the Payment Office not later than noon
on the Effective Date in immediately available funds and in US Dollars. The
proceeds of all Loans will promptly be made available to the Company by the
Administrative Agent in like funds as received by the Administrative Agent.

 

2.03 Conversion and Continuation Elections.

 

(a) The Company may, upon irrevocable written notice to the Administrative Agent
in accordance with subsection 2.03(b):

 

(i) elect, as of any Business Day, in the case of any Base Rate Tranche, or as
of the last day of the applicable Interest Period, in the case of any Eurodollar
Tranche, to convert any Tranche (or any part thereof in an aggregate amount not
less than the Minimum Tranche) into the other Type of Tranche; or

 

(ii) elect, as of the last day of the applicable Interest Period, to continue
any Eurodollar Tranche having an Interest Period expiring on such day (or any
part thereof in an amount not less than the Minimum Tranche) as a Eurodollar
Tranche with a new Interest Period;

 

provided that if at any time the aggregate amount of a Eurodollar Tranche is
reduced, by payment, prepayment or conversion of part thereof, to be less than
the Minimum Tranche, such Eurodollar Tranche shall automatically convert into a
Base Rate Tranche.

 

(b) The Company shall deliver a Notice of Conversion/Continuation to be received
by the Administrative Agent not later than (i) 10:00 A.M. two Business Days
prior to the Conversion/Continuation Date, if all or a portion of a Eurodollar
Tranche is to be continued for a new Interest Period or all or a portion of a
Base Rate Tranche is to be converted into a Eurodollar Tranche; and (ii) 10:00
A.M. on the Conversion/Continuation Date, if all or a portion of a Eurodollar
Tranche is to be converted into a Base Rate Tranche. Each such notice shall
specify:

 

(A) the proposed Conversion/Continuation Date;

 

(B) the Tranche (or portion thereof) to be converted or continued;

 

(C) the Type of Tranche resulting from the proposed conversion or continuation;
and

 

9



--------------------------------------------------------------------------------

(D) in the case of conversion into or a continuation of a Eurodollar Tranche,
the duration of the requested Interest Period therefor.

 

(c) If upon the expiration of any Interest Period applicable to a Eurodollar
Tranche, the Company has failed to timely select a new Interest Period for such
Eurodollar Tranche, the Company shall be deemed to have elected to convert such
Eurodollar Tranche into a Base Rate Tranche effective as of the expiration date
of such Interest Period.

 

(d) The Administrative Agent will promptly notify each Lender of its receipt of
a Notice of Conversion/Continuation pursuant to this Section 2.03 or, if no
timely notice is provided by the Company of the details of any automatic
conversion. All conversions and continuations of Tranches shall be made ratably
among the Lenders according to their respective Pro Rata Shares.

 

(e) Unless the Required Lenders otherwise agree, during the existence of an
Event of Default or Unmatured Event of Default, the Company may not elect to
have a Tranche converted into or continued as a Eurodollar Tranche.

 

(f) After giving effect to any conversion or continuation of Tranches, there may
not be more than six (6) Interest Periods.

 

2.04 Interest on Loans. The Company shall pay interest on the unpaid principal
amount of each Loan, from the date such Loan is made to the date such Loan is
paid in full, as follows:

 

  (a) with respect to any portion of such Loan that is part of a Base Rate
Tranche, at a rate per annum equal to the Base Rate plus the Applicable Base
Rate Margin; and

 

  (b) with respect to any portion of such Loan that is part of a Eurodollar
Tranche, at a rate per annum equal to the Adjusted Eurodollar Rate for each
applicable Interest Period plus the Applicable Eurodollar Margin;

 

provided that, upon the request of the Required Lenders at any time (and for so
long as) an Event of Default exists, the interest rate applicable to all Loans
shall be increased by 2%.

 

2.05 Reduction or Termination of the Commitments. The Company may, at any time
prior to the making of the Loans, upon not less than three Business Days’ prior
written notice to the Administrative Agent, (a) terminate the Commitments upon
payment in full by the Company of all of its outstanding obligations hereunder
or (b) permanently reduce the amount of the Commitments by an amount equal to
$10,000,000 or a higher integral multiple of $1,000,000. Once reduced pursuant
to this Section, no Commitment may be increased. Any reduction of the
Commitments shall be applied to reduce the Commitments of the Lenders pro rata
in accordance with their respective Pro Rata Shares.

 

2.06 Optional Prepayments. The Company may from time to time prepay Loans in
whole or in part, in an aggregate principal amount of at least $5,000,000 or a
higher integral multiple of $1,000,000. The Company shall deliver a notice of
prepayment to be received by the Administrative Agent not later than 10:00 A.M.
(a) in the case of payment of a Eurodollar Tranche, two Business Days in advance
of the prepayment date, and (b) in the case of payment of a Base Rate Tranche,
on the prepayment date. Each such notice shall specify the Tranches to be
prepaid and the date and amount of such prepayment. The Administrative Agent
will promptly notify each Lender of its receipt of such notice and of such
Lender’s Pro Rata Share of such prepayment. Any prepayment of a Eurodollar
Tranche pursuant to this Section 2.06 shall include accrued interest on the
principal amount prepaid and, unless made on the last day of an Interest Period
therefor, shall be subject to the provisions of Section 4.04.

 

2.07 Mandatory Commitment Reductions/Prepayments.

 

(a) Concurrently with the receipt by the Company or any Subsidiary of any Net
Cash Proceeds from any Asset Sale, the Commitments shall be reduced or, if the
Loans have been made, the Company shall make a prepayment of the Loans, in each
case in an amount (rounded down, if necessary, to an integral multiple of
$1,000,000) equal to the remainder of (i) all such Net Cash Proceeds received
since the date of this Agreement (including the Net Cash Proceeds from such
Asset Sale) minus (ii) all amounts previously applied to reduce the Commitments
or prepay the Loans pursuant to this subsection (a).

 

(b) Concurrently with the receipt by the Company or any Subsidiary of any Net
Cash Proceeds from the issuance of any Debt, including any Debt issued in
connection with a Takeout Transaction (but excluding (i) Debt issued by any
Foreign

 

10



--------------------------------------------------------------------------------

Subsidiary, (ii) Debt under the Existing Credit Agreement, (iii) Debt issued in
connection with any refinancing, refunding, renewal or extension of Debt of the
Company, any Subsidiary, WICOR or any JV Entity existing on the date hereof,
except to the extent that the amount of such Debt is increased at the time of
such refinancing, refunding, renewal or extension by an amount greater than a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, (iv) Debt issued in
respect of purchase money obligations and (iv) other unsecured Debt of the
Company and its Subsidiaries not at any one time exceeding, in the aggregate,
$25,000,000), the Commitments shall be reduced or, if the Loans have been made,
the Company shall make a prepayment of the Loans, in each case in an amount
(rounded down, if necessary, to an integral multiple of $1,000,000 equal to the
remainder of (x) all such Net Cash Proceeds received since the date of this
Agreement (including the Net Cash Proceeds of such issuance) minus (y) all
amounts previously applied pursuant to this subsection (b).

 

(c) Concurrently with the receipt by the Company or any Subsidiary of any Net
Cash Proceeds from the issuance of any equity, including any equity issued in
connection with a Takeout Transaction (but excluding (i) any issuance pursuant
to an employee, officer or director benefit or compensation plan in the ordinary
course of business consistent with past practice or in connection with a
Permitted Acquisition and (ii) any issuance to employees or officers related to
the disposition of the Tools Business), the Commitments shall be reduced or, if
the Loans have been made, the Company shall make a prepayment of the Loans, in
each case in an amount (rounded down, if necessary, to an integral multiple of
$1,000,000 equal to the remainder of (x) all such Net Cash Proceeds received
since the date of this Agreement (including the Net Cash Proceeds of such
issuance) minus (y) all amounts previously applied pursuant to this subsection
(c).

 

(d) Any prepayment of a Eurodollar Tranche pursuant to this Section 2.07 shall
include accrued interest on the principal amount prepaid and, unless made on the
last day of an Interest Period therefore, shall be subject to the provisions of
Section 4.04.

 

ARTICLE III

 

GENERAL CREDIT TERMS

 

3.01 Repayment. All Loans and all other obligations of the Company hereunder
shall be due and payable in full on the Maturity Date.

 

3.02 Payment of Interest. Interest on each Loan shall be paid in arrears on each
Interest Payment Date. Interest shall also be paid on the date of any prepayment
of all or any portion of a Eurodollar Tranche on the portion of the Eurodollar
Tranche so prepaid. In addition, during the existence of any Event of Default,
interest on all Loans shall be paid on demand of the Administrative Agent at the
request or with the consent of the Required Lenders.

 

3.03 Payments. (a) All payments by the Company hereunder in respect of any
amount payable under Article IV shall be made directly to the Lender entitled to
receive such payment. All other payments by the Company hereunder shall be made
to the Administrative Agent at the Payment Office. All such payments shall be
made prior to noon on the date due, and funds received after that time shall be
deemed received on the following Business Day. All such payments shall be made
in US Dollars and without setoff or counterclaim.

 

(b) If any payment hereunder falls due on a day which is not a Business Day,
then such due date shall be extended to the immediately following Business Day
(unless, in the case of a Eurodollar Tranche, such immediately following
Business Day is the first Business Day of a calendar month, in which case such
due date shall be the immediately preceding Business Day).

 

3.04 Loan Accounts. The Loans shall be evidenced by one or more accounts or
records maintained by the Administrative Agent and each Lender in the ordinary
course of business. The accounts or records so maintained shall be rebuttable
presumptive evidence of the amount of the applicable Lenders Loan. Any failure
to record or any error in recording any such amount shall not, however, limit or
otherwise affect the obligation of the Company hereunder to pay any amount owing
with respect to any Loan or any other obligation hereunder.

 

3.05 Notes. Upon the request of any Lender made through the Administrative
Agent, the Loans made by such Lender may be evidenced by one or more Notes
issued by the Company instead of loan accounts. Each such Lender may endorse on
the schedule annexed to the applicable Note the date, amount and maturity of
each Loan made by it and the amount of each payment of principal made by the
Company with respect thereto. Each such Lender is irrevocably authorized by the
Company to endorse its Note and each such Lender’s record shall be rebuttable
presumptive evidence of the amount of the Loans made by such Lender; provided
that the failure of a Lender to make, or an error in making, a notation on any
Note with respect to any Loan shall not limit or otherwise affect the
obligations of the Company hereunder or under such Note.

 

11



--------------------------------------------------------------------------------

3.06 Fees.

 

(a) Facility Fee. The Company shall pay to the Administrative Agent for the
account of each Lender a facility fee computed at a rate per annum equal to the
Facility Fee Rate on the amount of such Lender’s Commitment. Such facility fee
shall accrue from the date of this Agreement to the Effective Date, and shall be
due and payable quarterly in arrears on the last Business Day of each calendar
quarter and on the Effective Date.

 

(b) Continuation Fee. If at any time on or after September 30, 2004, the Company
does not have an executed contract for the sale of the Tools Business, with a
scheduled closing date on or before the scheduled Maturity Date and in an amount
sufficient to pay in full all obligations outstanding hereunder (a “Sufficient
Sale Contract”), the Company shall pay to the Administrative Agent for the
account of each Lender a continuation fee equal to the Continuation Fee
Percentage on the amount of such Lender’s outstanding Loan on the date of the
payment thereof. Such continuation fee shall be payable (a) on September 30,
2004 if the Company does not have a Sufficient Sale Contract on such date; and
(b) if the Company has a Sufficient Sale Contract on September 30, 2004 but such
contract is later terminated (for whatever reason), on the earlier of the date
of such termination and the Maturity Date.

 

(c) Arrangement, Agency Fees. The Company shall pay arrangement fees to the Lead
Arrangers for the Lead Arrangers’ own respective accounts, and shall pay agency
fees to the Administrative Agent for the Administrative Agent’s own account, as
mutually agreed to in writing from time to time.

 

3.07 Computation of Fees and Interest. (a) All computations of interest for Base
Rate Tranches when the interest rate is determined by the “reference rate” of
Bank of America shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of interest and
fees shall be made on the basis of a 360-day year and actual days elapsed (which
results in more interest and fees being paid than if computed on the basis of a
365-day year). Interest and fees shall accrue during each period during which
interest or fees are computed from the first day thereof to the last day
thereof.

 

(b) Each determination of an interest rate by the Administrative Agent shall be
conclusive and binding on the Company and the Lenders in the absence of manifest
error. The Administrative Agent will, at the request of the Company or any
Lender, deliver to the Company or such Lender, as the case may be, a statement
showing the quotations used by the Administrative Agent in determining any
interest rate.

 

3.08 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of offset, enforcement of security or otherwise) on
account of principal of or interest on its Loan in excess of its pro rata share
of payments and other recoveries obtained by all Lenders on account of principal
of and interest on the Loans, such Lender shall purchase from the other Lenders
such participations in the Loans of the other Lenders as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery (but without interest).

 

ARTICLE IV

 

CHANGE IN CIRCUMSTANCES

 

4.01 Increased Cost and Reduced Return.

 

(a) If, after the date hereof, any change in, or the adoption of any new,
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency:

 

(i) shall subject such Lender (or its Applicable Lending Office) to any tax,
duty or other charge with respect to its Loan, its Note or its obligation to
make a Loan, or shall change the basis of taxation of any amount payable to such
Lender (or its Applicable Lending Office) under this Agreement or its Note in
respect of its Loan (other than taxes imposed on the overall net income of such
Lender by the jurisdiction in which such Lender has its principal office or such
Applicable Lending Office);

 

12



--------------------------------------------------------------------------------

(ii) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, compulsory advance, or similar requirement (other than the Reserve
Requirement utilized in the determination of the Adjusted Eurodollar Rate)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities or commitments of, such Lender (or its Applicable Lending
Office) hereunder; or

 

(iii) shall impose on such Lender (or its Applicable Lending Office) or the
applicable offshore interbank market any other condition affecting this
Agreement or its Loan;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making or maintaining any portion of its
Loan as part of a Eurodollar Tranche or to reduce any sum received or receivable
by such Lender (or its Applicable Lending Office) under this Agreement, then the
Company shall pay to such Lender on demand such amount or amounts as will
compensate such Lender for such increased cost or reduction.

 

(b) If, after the date hereof, any Lender shall have determined that any change
in, the adoption of any new, applicable law, rule or regulation regarding
capital adequacy, or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change, request, or
directive (taking into consideration its policies with respect to capital
adequacy), then from time to time upon demand the Company shall pay to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction.

 

(c) Any Lender claiming compensation under this Section 4.01 shall furnish to
the Company and the Administrative Agent a statement setting forth the basis
for, and a calculation in reasonable detail of, the additional amount or amounts
to be paid to it hereunder, which shall be conclusive in the absence of manifest
error. In determining such amount, any Lender may use any reasonable averaging
and attribution methods.

 

4.02 Limitation on Types of Tranches. If on or prior to the first day of any
Interest Period for any Eurodollar Tranche:

 

(a) the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate,
or

 

(b) the Required Lenders notify the Administrative Agent that they have
determined (which determination shall be conclusive), that the Adjusted
Eurodollar Rate will not adequately and fairly reflect the cost to such Lenders
of funding their portions of such Eurodollar Tranche for such Interest Period;

 

then the Administrative Agent shall give the Company and the Lenders prompt
notice thereof, and so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to make any portion of the Loans or convert any
portion of the Loans into a Eurodollar Tranche and (ii) on the last day of the
then current Interest Period for each outstanding Eurodollar Tranche, such
Tranche shall convert into a Base Rate Tranche.

 

4.03 Changes in Law Rendering Eurodollar Lending Unlawful. If any change in any,
or the adoption of any new, applicable law, rule or regulation, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency or other regulatory body charged with the
administration or interpretation thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund any portion of its Loan based
upon the Eurodollar Rate, then such Lender shall promptly notify the Company and
the Administrative Agent and, so long as such circumstances shall continue, any
portion of such Lender’s Loan that otherwise would be made or continued as, or
converted into, part of a Eurodollar Tranche (and, beginning on such date as may
be required by the relevant law, regulation or interpretation, each portion of
such Lender’s Loan that is part of a Eurodollar Tranche) shall bear interest as
if it were part of a Base Rate Tranche.

 

13



--------------------------------------------------------------------------------

4.04 Funding Losses. The Company shall reimburse each Lender and hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of:

 

(a) the failure of the Company to borrow the Loans, or to continue or convert
into a Eurodollar Tranche, after the Company has given a notice of such
borrowing, continuation or conversion;

 

(b) the failure of the Company to make any prepayment of any Loan in accordance
with any notice delivered pursuant hereto;

 

(c) the prepayment (including pursuant to Section 4.03) or other payment
(including after acceleration) of the principal of any portion of a Eurodollar
Tranche on a day that is not the last day of an Interest Period therefor; or

 

(d) the automatic conversion under subsection 2.03(a) or 4.03(a) of any portion
of a Eurodollar Tranche on a day that is not the last day of an Interest Period
therefor;

 

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by such Lender to maintain its portion of the applicable
Eurodollar Tranche or from fees payable to terminate the deposits from which
such funds were obtained. For purposes of calculating amounts payable by the
Company to any Lender under this Section, (i) each Lender’s portion of a
Eurodollar Tranche made by a Lender (and each related reserve, special deposit
or similar requirement) shall be conclusively deemed to have been funded at the
Eurodollar Rate used in determining the interest rate for the applicable
(including any proposed) Interest Period by a matching deposit or other
borrowing in the interbank eurocurrency market for a comparable amount and for a
comparable period, whether or not such portion is in fact so funded.

 

4.05 Taxes.

 

(a) Any and all payments by the Company to any Lender or the Administrative
Agent under this Agreement shall be made free and clear of, and without
deduction or withholding for, any Taxes. In addition, the Company shall pay all
Other Taxes.

 

(b) If the Company shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to any Lender or the
Administrative Agent, then:

 

(i) the sum payable shall be increased as necessary so that, after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 4.05), such Lender or
the Administrative Agent, as the case may be, receives and retains an amount
equal to the sum it would have received and retained had no such deductions or
withholdings been made;

 

(ii) the Company shall make such deductions and withholdings; and

 

(iii) the Company shall pay the full amount deducted or withheld to the relevant
taxing authority or other authority in accordance with applicable law.

 

(c) The Company agrees to indemnify and hold harmless each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes in the amount
that such Lender or the Administrative Agent specifies is necessary to preserve
the after-tax yield such Lender or the Administrative Agent would have received
if such Taxes or Other Taxes had not been imposed, and any liability (including
penalties, interest, additions to tax and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. Payment under this indemnification shall be made within 30
days after the date the applicable Lender or the Administrative Agent makes
written demand therefor.

 

(d) Within 30 days after the date of any payment by the Company of Taxes or
Other Taxes, the Company shall furnish to the applicable Lender and the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment satisfactory to such Lender or
Administrative Agent.

 

14



--------------------------------------------------------------------------------

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Lender listed on the signature pages hereof and on or prior
to the date on which it becomes a Lender in the case of any other such Lender,
and from time to time thereafter if requested in writing by the Company (but
only so long as such Lender remains lawfully able to do so), shall provide the
Company and the Administrative Agent with (i) IRS Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the IRS, certifying that such
Lender is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States, (ii) IRS Form W-8 or W-9, as appropriate, or any successor form
prescribed by the IRS, and (iii) any other form or certificate required by any
taxing authority (including any certificate required by Sections 871(h) and
881(c) of the Internal Revenue Code), certifying that such Lender is entitled to
an exemption from or a reduced rate of tax on payments pursuant to this
Agreement.

 

(f) If any Lender or the Administrative Agent determines in its reasonable
discretion that it has received a refund or credit of Taxes or Other Taxes (or
of any liability, including penalties, interest, additions to tax and expenses,
arising therefrom or with respect thereto) paid by the Company or with respect
to which the Company has made any indemnity payment pursuant to this Section
4.05, or any other tax benefit as a result of any payment by the Company
pursuant to this Section 4.05, then such Lender or the Administrative Agent
shall promptly repay the Company to the extent of such refund, credit or
benefit; provided that if, due to any adjustment of such Taxes or Other Taxes
(or of any liability, including penalties, interest, additions to tax and
expenses, arising therefrom or with respect thereto), or of such other tax
benefit, such Lender or the Administrative Agent loses the benefit of all or any
portion of such refund, credit or benefit, the Company will indemnify and hold
harmless such Lender or the Administrative Agent in accordance with this Section
4.05. Nothing in this subsection (f) shall require the Administrative Agent or
any Lender to utilize any such credits ahead of other credits that may be
available to the Administrative Agent or such Lender from other sources.
Moreover, nothing shall require the Administrative Agent or any Lender to make
its books and records available for inspection by the Company.

 

4.06 Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to its portion of any Eurodollar Tranche by
causing a foreign branch or affiliate of such Lender to fund such portion,
provided that in such event the obligation of the Company to repay such Lender’s
Loan shall nevertheless be to such Lender and such portion of such Loan shall be
deemed held by such Lender for the account of such branch or affiliate.

 

4.07 Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loan in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if each Lender had actually funded
and maintained its portion of each Eurodollar Tranche during each Interest
Period for such Tranche through the purchase of deposits having a maturity
corresponding to such Interest Period and bearing an interest rate equal to the
Eurodollar Rate for such Interest Period.

 

4.08 Mitigation of Circumstances; Replacement of Affected Lender.

 

(a) Each Lender shall promptly notify the Company and the Administrative Agent
of any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s good
faith judgment, otherwise disadvantageous to such Lender) to mitigate or avoid,
(i) any obligation of the Company to pay any amount pursuant to Section 4.01 or
4.05 and (ii) the occurrence of any circumstances of the nature described in
Section 4.02 or 4.03, and, if any Lender has given notice of any such event
described in clause (i) or (ii) above and thereafter such event ceases to exist,
such Lender shall promptly so notify the Company and the Administrative Agent.
Without limiting the foregoing, each Lender will designate a different
Applicable Lending Office if such designation will avoid (or reduce the cost to
the Company of) any event described in clause (i) or (ii) of the preceding
sentence and such designation will not, in such Lender’s sole judgment, be
otherwise disadvantageous to such Lender.

 

(b) At any time any Lender is an Affected Lender, the Company may replace such
Affected Lender as a party to this Agreement with one or more other bank(s) or
financial institution(s) reasonably satisfactory to the Administrative Agent
(and upon notice from the Company such Affected Lender shall assign pursuant to
an Assignment and Acceptance, and without recourse or warranty, its Loan and all
of its other rights and obligations hereunder to such replacement bank(s) or
other financial institution(s) for a purchase price equal to the sum of the
principal amount of its Loan, all accrued and unpaid interest thereon, its
ratable share of all accrued and unpaid facility fees and continuation fees, if
any, any amounts payable under Section 4.04 as a result of such Lender receiving
payment of any portion of its Loan prior to the end of an Interest Period
therefor and all other obligations owed to such Affected Lender hereunder).

 

15



--------------------------------------------------------------------------------

4.09 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of the Administrative Agent or any Lender pursuant to Section 4.01,
4.02, 4.03, 4.04 or 4.05 shall be conclusive absent demonstrable error. Lenders
may use reasonable averaging and attribution methods in determining compensation
under Sections 4.01, 4.04 and 4.05, and the provisions of such Sections shall
survive repayment of the Loans and the termination of this Agreement.

 

ARTICLE V

 

CONDITIONS TO LOANS

 

5.01 Condition to Loans. The obligation of each Lender to make its Loan is
subject to the conditions that (a) there shall not have occurred a material
adverse change in, or material adverse effect on, the business, financial
condition or results of operations or prospects of WICOR and its subsidiaries,
taken as a whole (excluding any Non-Water Subsidiary of WICOR as defined in the
WICOR Purchase Agreement), since December 31, 2002; and (b) the Administrative
Agent shall have received (i) evidence reasonably satisfactory to the
Administrative Agent that the Existing Credit Agreement has been amended (or
will be amended, effective simultaneously with the making of the Loans),
pursuant to an amendment substantially in the form of the amendment posted on
IntraLinks on March 5, 2004, to permit the WICOR Acquisition, and to make
certain covenants consistent with the covenants contained herein, (ii) evidence
reasonably satisfactory to the Administrative Agent that the Company has
completed (or will complete simultaneously with the making of the Loans) the
WICOR Acquisition on terms substantially similar to those set forth in the WICOR
Purchase Agreement, (iii) evidence reasonably satisfactory to the Administrative
Agent that the Company has not sold any material portion of the Tools Business,
(iv) all amounts which are then due and payable pursuant to Section 3.06 and (to
the extent billed) Section 10.03 and (v) all of the following, in form and
substance satisfactory to the Administrative Agent, and each (except for the
Notes, of which only the originals shall be signed) in sufficient number of
signed counterparts to provide one for each Lender:

 

(a) Notes. If requested by any Lender pursuant to Section 3.06, a Note payable
to such Lender.

 

(b) Resolutions. Certified copies of resolutions of the Board of Directors of
the Company authorizing or ratifying the execution, delivery and performance by
the Company of this Agreement and the Notes.

 

(c) Incumbency and Signature Certificate. A certificate of the Secretary or an
Assistant Secretary (or other appropriate official) of the Company certifying
the names of the officer or officers of the Company authorized to sign this
Agreement and the Notes, together with a sample of the true signature of each
such officer.

 

(d) Opinion of Counsel. An opinion of the Senior Vice President and General
Counsel of the Company and counsel to each Bridge Guarantor, substantially in
the form of Exhibit G.

 

(e) Funding Certificate. A certificate of a Senior Financial Officer to the
effect that,

 

(i) no Event of Default or Unmatured Event of Default exists or would result
from the making of the Loans; and

 

(ii) the representations and warranties contained herein are true and correct on
and as of such date, as though made on and as of such date.

 

(f) Compliance Certificate. A Compliance Certificate, certifying that the
Company is in compliance with all of the financial covenants contained herein,
both before and after giving effect to the WICOR Acquisition.

 

(g) Necessary Authorizations. Evidence satisfactory to the Agent and the Lenders
(which evidence may be in the form of a certificate from the Company) that the
Company has obtained all governmental, shareholder and third party consents and
approvals (including any consents and approvals required pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 and any necessary consents
of the holders of securities issued by the Company) necessary or, in the
reasonable opinion of the Administrative Agent, desirable in connection with the
WICOR Acquisition and this Agreement, and all applicable waiting periods have
expired or been earlier terminated without any action being taken by any
Governmental Authority that could restrain or prevent the Company from
consummating the WICOR Acquisition or require the Company or WICOR and/or their
respective subsidiaries to divest assets that generate, in the aggregate, annual
revenues greater than $200,000,000, or that could seek or threaten any of the
foregoing, and that no law or regulation is applicable which in the reasonable
judgment of the Administrative Agent could have such effect.

 

16



--------------------------------------------------------------------------------

(h) Bridge Guaranty. The Bridge Guaranty executed by the Bridge Guarantors,
together with documents of the types provided by the Company pursuant to clauses
(b) and (c) above.

 

(i) Environmental Documentation. Phase I environmental assessments made in
accordance with ASTM standards of conditions and each other environmental
assessment that was requested by the Company of each manufacturing facility
currently owned or operated by WICOR (excluding facilities owned or operated
solely by a Non-Water Subsidiary of WICOR).

 

(j) Financial Statements. (A) The unqualified audited consolidated balance sheet
of WICOR and its consolidated subsidiaries at December 31, 2003, and the related
consolidated statements of income and cash flows for the fiscal year then ended,
setting forth in comparative form the figures for the previous fiscal year, all
reported on in accordance with the rules and regulations of the Securities and
Exchange Commission and audited by independent public accountants of nationally
recognized standing, and (B) a consolidated balance sheet of WICOR and its
consolidated subsidiaries at the end of the most recent fiscal quarter ending
after December 31, 2003, for which financial statements are available, and the
related consolidated statements of income and cash flows for such quarter and
for the portion of WICOR’s fiscal year ended at the end of such quarter, setting
forth in each case in comparative form the figures for the corresponding quarter
and the corresponding portion of WICOR’s previous fiscal year, all certified
(subject to normal year-end adjustments and the absence of footnotes) as to
fairness of presentation, GAAP and consistency by a senior officer of WICOR.

 

(k) Notice. Notice of the requested Loans as required by Section 2.02.

 

(l) Other. Such other documents as the Administrative Agent or any Lender may
reasonably request.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants that:

 

6.01 Corporate Existence and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of Minnesota
and has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

 

6.02 Corporate and Governmental Authorization; Contravention. The execution,
delivery and performance by the Company of this Agreement and the Notes are
within its corporate powers, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
certificate of incorporation or by-laws or other organizational documents of the
Company or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Company or result in the creation or imposition of
any Lien on any asset of the Company or any of its Subsidiaries.

 

6.03 Binding Effect. This Agreement constitutes a valid and binding agreement of
the Company, and the Notes, when executed and delivered in accordance with this
Agreement, will constitute valid and binding obligations of the Company.

 

6.04 Financial Information.

 

(a) The audited consolidated balance sheet of the Company and its Consolidated
Subsidiaries at December 31, 2003, and the related consolidated statements of
income and cash flows for the fiscal year then ended, reported on by Deloitte &
Touche LLP and set forth in the Company’s annual report for the year ended
December 31, 2003, as filed with the Securities and Exchange Commission on Form
10-K, a copy of which has been delivered to each Lender, fairly present, in
conformity with GAAP, the consolidated financial position of the Company and its
Consolidated Subsidiaries at such date and their consolidated results of
operations and cash flows for such fiscal year.

 

17



--------------------------------------------------------------------------------

(b) Each unaudited consolidated balance sheet of the Company and its
Consolidated Subsidiaries, and the related unaudited consolidated statements of
income and cash flows for the period then ended, set forth in the Company’s
quarterly report for any fiscal quarter ending after the date of this Agreement
and filed with the Securities and Exchange Commission on Form 10-Q fairly
present, in conformity with GAAP applied on a basis consistent with the
financial statements referred to in subsection (a) of this Section, the
consolidated financial position of the Company and its Consolidated Subsidiaries
at the date thereof and their consolidated results of operations and cash flows
for the period then ended (subject to normal year-end adjustments and the
absence of footnotes).

 

6.05 Litigation. Except as disclosed on Schedule 6.05, there is no action, suit
or proceeding pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries before any court or arbitrator
or any governmental body, agency or official in which there is a reasonable
possibility of an adverse decision which could materially adversely affect the
business, consolidated financial position or consolidated results of operations
of the Company and its Consolidated Subsidiaries, taken as a whole, or which in
any manner questions the validity of this Agreement or the Notes.

 

6.06 Compliance with ERISA. Each of the Company and each ERISA Affiliate has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each applicable Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Code, and has
not incurred any material liability to the PBGC or a Plan under Title IV of
ERISA (other than premiums which have been timely paid or for which an extension
of the time for payment has been granted).

 

6.07 Taxes. The Company and its Subsidiaries have filed all foreign, United
States federal, state and local income, excise and other tax returns which are
required to be filed by them and have paid or made provision for the payment of
all taxes which have become due pursuant to such returns or pursuant to any
assessment in respect thereof received by the Company or any of its
Subsidiaries, except such taxes, if any, as are being contested in good faith
and for which adequate reserves have been provided. The federal income tax
liability, if any, of the Company and its Subsidiaries has been examined by the
IRS and paid for all years prior to and including the fiscal year ended December
31, 1996.

 

6.08 Subsidiaries. Each of the Company’s Subsidiaries is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.

 

6.09 Not an Investment Company. The Company is not an “investment company”
within the meaning of the Investment Company Act of 1940.

 

6.10 Environmental Matters. The Company conducts in the ordinary course of
business a review of the effect of existing Environmental Laws and existing
Environmental Claims on business, operations and properties of the Company and
its Subsidiaries, and as a result thereof the Company has reasonably concluded
that such Environmental Laws and Environmental Claims could not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the business, consolidated financial position or consolidated results of
operations of the Company and its Subsidiaries taken as a whole.

 

6.11 Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies (and/or pursuant to a
self-insurance program) in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Company or the applicable
Subsidiary operates.

 

6.12 Default. No Event of Default or Unmatured Event of Default has occurred and
is continuing.

 

6.13 Use of Proceeds. The Company will use the proceeds of the Loans solely for
the purposes described in Section 7.07.

 

ARTICLE VII

 

COVENANTS

 

The Company agrees that so long as any amount payable by the Company hereunder
remains unpaid:

 

7.01 Information. The Company will deliver to the Administrative Agent and each
Lender:

 

18



--------------------------------------------------------------------------------

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, commencing with the fiscal year ending December 31,
2004, a consolidated balance sheet of the Company and its Consolidated
Subsidiaries at the end of such fiscal year and the related consolidated
statements of income and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on in accordance with the rules and regulations of the Securities and Exchange
Commission and audited by Deloitte & Touche LLP or other independent public
accountants of nationally recognized standing;

 

(b) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, commencing with
the fiscal quarter ending April 3, 2004, a consolidated balance sheet of the
Company and its Consolidated Subsidiaries at the end of such quarter and the
related consolidated statements of income and cash flows for such quarter and
for the portion of the Company’s fiscal year ended at the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
quarter and the corresponding portion of the Company’s previous fiscal year, all
certified (subject to normal year-end adjustments and the absence of footnotes)
as to fairness of presentation, GAAP and consistency by a Senior Financial
Officer;

 

(c) simultaneously with the delivery of each set of financial statements
referred to in subsections (a) and (b) above, a certificate of a Senior
Financial Officer (i) setting forth in reasonable detail the calculations
required to establish whether the Company was in compliance with the
requirements of Sections 7.02 and 7.03 on the date of such financial statements
and (ii) stating whether there exists on the date of such certificate any Event
of Default or Unmatured Event of Default and, if any such event then exists,
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto;

 

(d) forthwith upon the occurrence of any Event of Default or Unmatured Event of
Default, a certificate of the chief financial officer, the chief accounting
officer or the vice president-treasurer of the Company setting forth the details
thereof and the action which the Company is taking or proposes to take with
respect thereto;

 

(e) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed;

 

(f) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and annual, quarterly or monthly reports which the Company shall
have filed with the Securities and Exchange Commission;

 

(g) if and when the Company or any ERISA Affiliate is required to give notice to
the PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Plan which might constitute grounds for a termination of such
Plan under Title IV of ERISA, or knows that the plan administrator of any Plan
has given or is required to give notice of any such reportable event, a copy of
the notice of such reportable event given or required to be given to the PBGC;

 

(h) promptly upon obtaining knowledge thereof, the commencement of, or any
material development in, any material litigation or governmental proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Law;

 

(i) promptly upon the occurrence thereof, notice of any change in the Company’s
credit rating by Moody’s or S&P; and

 

(j) from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto, on the Company’s website on the Internet at the
website address listed on Schedule 10.01; or (ii) on which such documents are
posted on the Company’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each

 

19



--------------------------------------------------------------------------------

Lender of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Company shall be required to provide paper copies of the certificates required
by Section 7.01(c) to the Administrative Agent and each of the Lenders. Except
for such certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents. To the extent that the Company delivers to the Administrative Agent
or any Lender any document or certificate required to be delivered pursuant to
Section 7.01 as part of a delivery of documents or certificates required under
Section 13 of the Existing Credit Agreement, such document or certificate shall
be deemed to be delivered hereunder to the Administrative Agent or such Lender.

 

7.02 Maximum Leverage Ratio. The Company shall not at any time permit the
Leverage Ratio to exceed: (a) if the Company has not sold all or substantially
all of the Tools Business, (i) during the period from the date of the completion
of the WICOR Acquisition to October 1, 2004, 4.35 to 1 and (ii) during the
period from October 2, 2004 to December 30, 2004, 4.25 to 1; and (b) if the
Company has sold all or substantially all of the Tools Business, 3.00 to 1 (or,
if the Company sells all or substantially all of the Tools Business prior to
July 3, 2004, (x) 3.25 to 1 during the period from the date of the completion of
such sale to the earlier of October 1, 2004 or the date the Company notifies the
Administrative Agent that the maximum Leverage Ratio should be reduced to 3.00
to 1 and (y) 3.00 to 1 on and after the last day of the period specified in
clause (x)).

 

7.03 Minimum Interest Coverage Ratio. The Company shall not permit the Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the Company
ending on the last day of a fiscal quarter of the Company to be less than 3.00
to 1.00.

 

7.04 Negative Pledge. Neither the Company nor any Subsidiary will create, assume
or suffer to exist any Lien on any asset now owned or hereafter acquired by any
of them, except:

 

(a) any Lien existing on July 25, 2003 and disclosed in the financial statements
referred to in Section 6.04 or set forth in Schedule 7.04, and any extension,
renewal or replacement of any such Lien so long as the principal amount secured
thereby is not increased and the scope of the property subject to such Lien is
not extended;

 

(b) Liens imposed by law for taxes, assessments or charges of any Governmental
Authority for claims not yet due, or to the extent that such Lien is being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained therefor, provided that no notice of
Lien has been filed or recorded under the Code;

 

(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law or created in the ordinary course of
business which are not delinquent or remain payable without penalty or which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

 

(d) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;

 

(e) Liens on property of the Company or any Subsidiary securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases or statutory obligations, (ii) surety bonds (excluding appeal
bonds and other bonds posted in connection with court proceedings or judgments)
and (iii) other non-delinquent obligations of a like nature in each case
incurred in the ordinary course of business;

 

(f) Liens consisting of judgment or judicial attachment liens and Liens securing
contingent obligations on appeal bonds and other bonds posted in connection with
court proceedings or judgments, provided that (i) in the case of judgment and
judicial attachment liens, the enforcement of such Liens is effectively stayed,
and (ii) all such Liens in the aggregate at any time outstanding for the Company
and its Subsidiaries do not exceed $10,000,000;

 

(g) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, individually or in the
aggregate, do not materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the businesses of
the Company and its Subsidiaries;

 

20



--------------------------------------------------------------------------------

(h) Liens securing obligations in respect of capital leases on assets subject to
such leases, provided that such capital leases are otherwise permitted
hereunder;

 

(i) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company or the applicable Subsidiary in excess of those set forth by regulations
promulgated by the FRB and (ii) such deposit account is not intended by the
Company or any Subsidiary to provide collateral to the depository institution;

 

(j) Liens arising in connection with Securitization Transactions; provided that
the aggregate investment or claim held at any time by all purchasers, assignees
or other transferees of (or of interests in) receivables and other rights to
payment in all Securitization Transactions shall not at any time exceed in the
aggregate $150,000,000; and

 

(k) in addition to Liens permitted by subsections (a) through (j) above, other
Liens securing Debt in a Dollar Equivalent amount not exceeding 12.5% of
Consolidated Shareholders’ Equity.

 

7.05 Consolidations, Mergers and Sales of Assets; Acquisitions.

 

(a) The Company will not merge or consolidate with any non-affiliated Person or
sell, lease, transfer or otherwise dispose of all or substantially all of its
assets as an entirety to any other Person unless:

 

(i) the Person surviving the merger or consolidation is the Company; and

 

(ii) immediately after giving effect to any such action, no Event of Default or
Unmatured Event of Default shall have occurred and be continuing.

 

(b) Without limiting clause (a) above, the Company and its Subsidiaries will not
sell, lease, transfer or otherwise dispose of (or enter into any agreement to do
any of the foregoing) any portion of its assets having an aggregate fair market
value greater than $10,000,000, excluding (i) the sale or lease of inventory in
the ordinary course of business, (ii) the licensing of intellectual property in
the ordinary course of business, (iii) the sale of the Tools Business or any
portion thereof, (iv) any sale or other disposition required by any Governmental
Authority in connection with the WICOR Acquisition, (v) sales pursuant to any
Securitization Transaction to the extent permitted hereunder and (vi) the sale
or other disposition of excess or obsolete facilities, equipment or inventory in
the ordinary course of business.

 

(c) The Company will not, and will not permit any Subsidiary to, make any
Acquisition other than Permitted Acquisitions.

 

7.06 Subsidiary Debt. The Company will not at any time permit the aggregate
amount of all outstanding Debt of its Subsidiaries, excluding:

 

(a) Debt arising under Securitization Transactions in an aggregate amount not
exceeding $150,000,000;

 

(b) Debt under the Existing Credit Agreement;

 

(c) Debt of Subsidiaries existing as of July 25, 2003 and identified on Schedule
7.06;

 

(d) Debt under the Subsidiary Guaranty;

 

(e) Debt under the Bridge Guaranty;

 

(f) so long as the Subsidiary Guaranty is in effect, Debt arising under
unsecured guaranties of other senior debt facilities of the Company; and

 

21



--------------------------------------------------------------------------------

(g) Debt of any entity acquired in a Permitted Acquisition outstanding at the
time such entity becomes a Subsidiary (and not created in contemplation of such
Acquisition), including Debt of WICOR or any subsidiary thereof and Debt of any
JV Entity or any subsidiary thereof;

 

to exceed fifteen percent (15%) of Consolidated Shareholders’ Equity.

 

7.07 Use of Proceeds. The Company shall use the proceeds of the Loans to fund
the WICOR Acquisition, to pay fees and expenses incurred in connection therewith
and to pay fees and expenses incurred in connection with this Agreement. None of
such proceeds will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any “margin stock”
in violation of Regulation U of the FRB.

 

7.08 Compliance with Contractual Obligations and Law. The Company shall, and
shall cause each Subsidiary to, comply with all material contractual obligations
of each such entity and all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business the non-compliance with which might
have a Material Adverse Effect. Without limiting the foregoing, the Company
shall, and shall cause each of its Subsidiaries to, conduct its operations in
compliance with all Environmental Laws, except for such noncompliance which
individually or in the aggregate would not be reasonably expected to result in
material liability to the Company and its Subsidiaries taken as a whole.

 

7.09 Securitization Transactions. The Company shall not, and shall not permit
any Subsidiary to, permit the aggregate outstanding investment or claim held by
purchasers, assignees or transferees of (or of interests in) receivables of the
Company and its Subsidiaries in connection with Securitization Transactions to
exceed a Dollar Equivalent amount of $150,000,000.

 

7.10 Insurance. The Company shall, and shall cause each Subsidiary to, maintain,
with financially sound and reputable insurers (and/or pursuant to a
self-insurance program), insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar businesses, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.

 

7.11 Bridge Guaranty. The Company will take, and will cause its Subsidiaries to
take, such actions as are reasonably necessary or as the Administrative Agent
may reasonably request (including delivery of authorization documents and
customary opinions of counsel) so that (subject to the proviso below) all of the
Company’s obligations hereunder are guaranteed by Subsidiaries (other than
Foreign Subsidiaries) that, in the aggregate together with the Company, own 90%
or more of the consolidated assets of the Company and its Subsidiaries
(excluding Foreign Subsidiaries) and earned 90% or more of the consolidated
revenue of the Company and its Subsidiaries (excluding Foreign Subsidiaries)
during the most recent period of four consecutive fiscal quarters (excluding the
revenues of any Subsidiary or business unit which has been divested or
liquidated on or prior to any date of determination), in each case pursuant to
the Bridge Guaranty; provided that the provisions of this Section 7.11 shall
cease to be effective (and thereafter no Subsidiary shall be obligated to
guarantee the Company’s obligations hereunder) on the first date after the date
hereof on which the Company’s long term senior unsecured non-credit-enhanced
public Debt is rated BBB or better by S&P and Baa2 or better by Moody’s.

 

7.12 Limitation on Distributions. The Company shall not, nor shall it suffer or
permit any of its Subsidiaries to, declare or make any dividend payment, other
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any shares of any class of its capital stock (except
distributions in such capital stock) or purchase, redeem or otherwise acquire
for value any shares of its capital stock or any warrants, rights or options to
acquire such shares, now or hereafter outstanding (collectively, “Restricted
Payments”), except that:

 

(a) Subsidiaries of the Company may make Restricted Payments to the Company or
to wholly-owned Subsidiaries of the Company;

 

(b) so long as no Event of Default or Unmatured Event of Default exists or would
result after giving effect thereto, the Company may declare and make dividend
payments on account of any shares of any class of its capital stock, in the
ordinary course of business consistent with past practice, in an aggregate
amount during any fiscal year not exceeding 105% of the current annualized
dividend rate (as adjusted for stock splits or stock dividends or similar
events); and

 

(c) the Company or any Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or other equity interests or warrants or options to
acquire any such shares of common stock or other equity interests in connection
with employee or director benefit or compensation plans in the ordinary course
of business consistent with past practice (or in connection with any Permitted
Acquisition or the sale of the Tools Business).

 

22



--------------------------------------------------------------------------------

7.13 Senior Debt Facilities. If at any time any other senior debt facility of
the Company contains any term (including with respect to security, guaranties,
representations and warranties, covenants and defaults) that is more restrictive
than the equivalent term contained herein, then the Company shall promptly enter
into an amendment to this Agreement so that (a) the relevant terms of this
Agreement will not be less restrictive than the comparable terms of such other
senior debt facility and (b) this Agreement will rank at least pari passu in all
respects with each other senior debt facility of the Company.

 

7.14 Takeout Transaction. If (i) the Company sells all or substantially all of
the Tools Business and does not concurrently pay all of its outstanding
obligations hereunder or (ii) at any time on or after September 30, 2004, the
Company does not have a Sufficient Sale Contract, then the Company shall
promptly commence a Takeout Transaction that would be sufficient to pay all of
its obligations hereunder.

 

ARTICLE VIII

 

EVENT OF DEFAULT

 

8.01 Events of Default. If one or more of the following events shall have
occurred and be continuing:

 

(a) the Company shall fail to pay within two Business Days of the date due any
principal of any Loan; or the Company shall fail to pay within five days of the
date due any interest on any Loan, any fee or any other amount payable
hereunder;

 

(b) the Company shall fail to observe or perform any covenant contained in
Sections 7.02 to 7.07, inclusive, Section 7.09, Section 7.12, Section 7.13 or
Section 7.14;

 

(c) the Company shall fail to observe or perform any other covenant or agreement
contained in this Agreement for 30 days after the earlier of (i) the date on
which written notice thereof has been given to the Company by the Administrative
Agent at the request of any Lender or (ii) if the Company fails to promptly
notify the Administrative Agent and the Lenders of such failure as required by
Section 7.01(d), the date on which the chief executive officer, the chief
financial officer, the chief accounting officer or the vice president-treasurer
of the Company had actual knowledge of such failure;

 

(d) any representation, warranty, certification or statement made by the Company
in this Agreement or in any certificate, financial statement or other document
delivered pursuant to this Agreement shall prove to have been incorrect in any
material respect when made;

 

(e) the Company or any Subsidiary (i) fails to make any payment of Material
Financial Obligations when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise, but after giving effect to any
applicable grace or cure period); or (ii) fails to perform or observe any other
condition or covenant, or any other event shall occur or condition exist, under
one or more agreements or instruments relating to Material Financial
Obligations, if the effect of such failure, event or condition is to cause (or
require), or to permit the holder or holders of such Material Financial
Obligations (or the beneficiary or beneficiaries of such Material Financial
Obligations (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries)) to cause (or require), such Material Financial
Obligations to become due and payable (or to be purchased, repurchased, defeased
or cash collateralized) prior to the stated maturity thereof;

 

(f) the Company or any Material Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it or shall make a general assignment for
the benefit of creditors or shall commence or consent to a proceeding for
approval of a plan of arrangement with respect to its debts or shall fail
generally to pay its debts as they become due or shall take any corporate action
to authorize any of the foregoing;

 

23



--------------------------------------------------------------------------------

(g) an involuntary case or other proceeding shall be commenced against the
Company or any Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Company or any Material Subsidiary under the
federal bankruptcy laws or similar bankruptcy or insolvency laws of any other
applicable jurisdiction as now or hereafter in effect;

 

(h) the Company or any ERISA Affiliate shall fail to pay when due an amount or
amounts aggregating in excess of $15,000,000 which it shall have become liable
to pay to the PBGC or to a Plan under Title IV of ERISA; or the Company or ERISA
Affiliate shall file a distress termination notice with the PBGC and the amount
of the Unfunded Vested Liabilities under that filing exceeds $10,000,000; or the
PBGC shall institute judicial proceedings under Title IV of ERISA to terminate
or to cause a trustee to be appointed to administer any such Plan or Plans which
have Unfunded Vested Liabilities in an aggregate amount exceeding $10,000,000;
or a judicial proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 of ERISA, the aggregate amount of delinquent
contributions claimed to be owed pursuant to such Section 515 in such proceeding
shall exceed $10,000,000, and such proceeding shall not have been dismissed
within 30 days;

 

(i) a judgment or order for the payment of money in excess of a Dollar
Equivalent amount of $30,000,000 shall be rendered against the Company or any of
its Subsidiaries (net of insurance proceeds in the event a solvent insurer with
an investment grade long term bond rating has acknowledged in writing its
obligation to satisfy such judgment) and such judgment or order shall continue
unsatisfied and unstayed for a period of 60 days;

 

(j) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 30% or more of
the outstanding shares of voting stock of the Company;

 

(k) within a period of twelve consecutive months, three-fourths of the directors
of the board of directors of the Company shall have changed;

 

(l) this Agreement, the Notes or any other document executed in connection
herewith, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or satisfaction in full of all the
obligations hereunder, ceases to be in full force and effect; or the Company or
any other Person contests in any manner the validity or enforceability of any
such document; or the Company or any other Person denies that it has any or
further liability or obligation under any such document, or purports to revoke,
terminate or rescind any such document; or

 

(m) at any time during which the Bridge Guaranty is required to be in effect
pursuant to Section 7.11, the Bridge Guaranty shall cease to be in full force
and effect with respect to any Bridge Guarantor (other than as a result of such
Bridge Guarantor ceasing to be a Subsidiary pursuant to a transaction permitted
hereunder), any Bridge Guarantor shall fail (subject to any applicable grace
period) to comply with or to perform any applicable provision of the Bridge
Guaranty, or any Bridge Guarantor (or any Person by, through or on behalf of
such Bridge Guarantor) shall contest in any manner the validity, binding nature
or enforceability of the Bridge Guaranty with respect to such Bridge Guarantor.

 

then, and in any such event,

 

(1) in the case of any Event of Default specified in subsection (f) or (g)
above, without any notice to the Company or any other act by the Administrative
Agent or any Lender, the Commitments (if they have not already terminated) shall
immediately terminate and the Loans and all other obligations of the Company
hereunder shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Company; and

 

(2) in the case of any other Event of Default, the Administrative Agent shall
(i) if requested by the Required Lenders (and the Commitments have not already
been terminated), by notice to the Company (with a copy to all Lenders),
terminate the Commitments, which shall thereupon immediately terminate, and/or
(ii) if requested by the Required Lenders, by notice to the Company (with a copy
to all Lenders), declare the Loans and all other obligations of the Company
hereunder to be, and the Loans and such other obligations shall thereupon
become, immediately due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Company.

 

24



--------------------------------------------------------------------------------

8.02 Notice of Default. The Administrative Agent shall give notice to the
Company under subsection 8.01(c) promptly upon being requested to do so by any
Lender and shall thereupon notify all the Lenders thereof.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

9.01 Appointment and Authorization. Each Lender hereby irrevocably (subject to
Section 9.09) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement, together with such powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement by or through agents, employees or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.

 

9.03 Liability of Administrative Agent. None of the Agent-Related Persons shall
(i) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct) or (ii) be
responsible in any manner to any of the Lenders for any recital, statement,
representation or warranty made by the Company or any Subsidiary or Affiliate of
the Company, or any officer thereof, contained in this Agreement, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any Note, or for any failure of the Company or
any other Person to perform its obligations hereunder. No Agent-Related Person
shall be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or to inspect the properties, books or records of the Company
or any of its Subsidiaries or Affiliates.

 

9.04 Reliance by Administrative Agent.

 

(i) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Company), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request or
consent of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of the Lenders.

 

(ii) For purposes of determining compliance with the conditions specified in
Article V, each Lender that has executed this Agreement and funded its Loan on
the Effective Date shall be deemed to have consented to, approved or accepted,
or to be satisfied with, each document or other matter either sent by the
Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required hereunder to be consented to or approved by or
acceptable or satisfactory to such Lender.

 

25



--------------------------------------------------------------------------------

9.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Administrative Agent for the
account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Company referring to this Agreement,
describing such Event of Default or Unmatured Event of Default and stating that
such notice is a “notice of default.” If the Administrative Agent receives such
a notice, the Administrative Agent will promptly notify the Lenders of its
receipt thereof. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders.

 

9.06 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of
Company and its Subsidiaries, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Company and its Subsidiaries, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Company
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Company. Except for notices, reports and
other documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Company which may come into the possession
of any of the Agent-Related Persons.

 

9.07 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of the
Company and without limiting the obligation of the Company to do so), in
accordance with their Pro Rata Shares, from and against any and all Indemnified
Liabilities; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of the Indemnified Liabilities to the extent
resulting from such Person’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its Pro Rata Share of any costs or out-of-pocket expenses
(including the reasonable fees and charges of counsel for the Administrative
Agent) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Company. The undertakings in this Section shall survive the termination of this
Agreement and the resignation or replacement of the Administrative Agent.

 

9.08 Administrative Agent in Individual Capacity. Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Company and its Subsidiaries and Affiliates as though Bank of America were not
the Administrative Agent, in each case without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, Bank of
America or its Affiliates may receive information regarding the Company or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Company or an Affiliate) and acknowledge that Bank
of America and its Affiliates shall be under no obligation to provide such
information to them. With respect to its Loans, Bank of America (and any of its
Affiliates which is or may become a Lender) shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not the Administrative Agent.

 

9.09 Successor Administrative Agent. The Administrative Agent may, and at the
request of the Required Lenders shall, resign as the Administrative Agent upon
30 days’ notice to the Lenders. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
Administrative Agent, which successor agent shall, so long as no Event of
Default exists, be subject to the approval of the Company (which approval shall
not be unreasonably withheld or delayed). If no successor agent is appointed
prior to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Company, a successor Administrative Agent from among the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to all the rights, powers and duties of the applicable retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as

 

26



--------------------------------------------------------------------------------

Administrative Agent shall be terminated. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article IX and Section 10.03 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, such retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

 

9.10 Withholding Tax.

 

(a) If any Lender claims exemption from, or reduction of, withholding tax under
a United States tax treaty by providing IRS Form W-8BEN (or any applicable
successor form) to the Administrative Agent and such Lender sells, assigns,
grants a participation in or otherwise transfers all or part of the obligations
of the Company to such Lender, such Lender agrees to notify the Administrative
Agent of the percentage amount in which it is no longer the beneficial owner of
the obligations of the Company to such Lender. To the extent of such percentage
amount, the Administrative Agent will treat such Lender’s IRS Form W-8BEN (or
such successor form) as no longer valid, and such Lender agrees to undertake
sole responsibility for complying with the withholding tax requirements imposed
by Sections 1441 and 1442 of the Code.

 

(b) If any Lender claiming exemption from United States withholding tax by
filing IRS Form W-8ECI (or any applicable successor form) with the
Administrative Agent sells, assigns, grants a participation in or otherwise
transfers all or part of the obligations of the Company to such Lender, such
Lender agrees to undertake sole responsibility for complying with the
withholding tax requirements imposed by Sections 1441 and 1442 of the Code.

 

(c) If any Lender is entitled to a reduction in the applicable withholding tax,
the Administrative Agent may withhold from any interest payment to such Lender
an amount equivalent to the applicable withholding tax after taking into account
such reduction. If any forms or other documentation required by subsection
4.05(e) are not delivered to the Administrative Agent by any Lender, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax.

 

9.11 Funding Reliance. Unless the Administrative Agent receives notice from the
Company prior to the due date for any payment hereunder payable by the Company
to the Administrative Agent for the account of the Lenders that the Company does
not intend to make such payment, the Administrative Agent may assume that the
Company has made such payment and, in reliance upon such assumption, make
available to each Lender its share of such payment. If and to the extent that
the Company has not made any such payment to the Administrative Agent, each
Lender that received a share of such payment shall repay such share (or the
relevant portion thereof) to the Administrative Agent forthwith on demand,
together with interest thereon at the Federal Funds Rate. Nothing set forth in
this Section 9.11 shall relieve the Company of any obligation it may have to
make any payment hereunder.

 

9.12 Other Agents. No Person identified herein as a “Documentation Agent” or a
“Syndication Agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Persons as such. Without limiting the foregoing, no Person so identified as a
“Documentation Agent” or a “Syndication Agent” shall have or be deemed to have
any fiduciary relationship with any Person. Each Person acknowledges that it has
not relied, and will not rely, on any Person so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

 

9.13 Intercreditor Agreement; Bridge Guaranty. (a) Each Lender hereby
irrevocably (subject to Section 9.09) appoints, designates and authorizes the
Administrative Agent to execute, on behalf of such Lender and in accordance with
the terms of the Intercreditor Agreement, an Other Creditor Supplement (as
defined in the Intercreditor Agreement), in order to cause this Agreement and
the Bridge Guaranty to be included as an “Other Credit Agreement” and an “Other
Creditor Guaranty,” respectively, under the Intercreditor Agreement.

 

(b) Subject to the proviso contained in clause (c) below, the Administrative
Agent shall, and the Lenders irrevocably authorize the Administrative Agent to,
release any Person which is a Bridge Guarantor from its obligations under the
Bridge Guaranty, if such Person ceases to be a Bridge Guarantor pursuant to a
transaction that does not result in a default of any provision hereof (including
Section 7.11). Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Subsidiary from its obligations under the Bridge Guaranty pursuant
to this Section 9.13.

 

27



--------------------------------------------------------------------------------

(c) The Administrative Agent agrees to promptly execute and deliver to the
Company all documents reasonably required to evidence any release permitted
under this Agreement.

 

Administrative Agent may file Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Company or
Bridge Guarantor, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Company) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(d) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other obligations hereunder
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent hereunder, including under Sections 3.07 and 9.07) allowed
in such judicial proceeding; and

 

(e) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.07 and 9.07.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations hereunder or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission or similar
writing), except where specifically permitted to be given orally, and shall be
given to such party at its address or facsimile number set forth on Schedule
10.01 or such other address or facsimile number as such party may hereafter
specify for the purpose by notice to (i) in the case of the Company, the
Administrative Agent and the Lenders, and (ii) in the case of any Lender, the
Administrative Agent and (iii) in the case of the Administrative Agent, the
other parties hereto. Each such notice, request or other communication shall be
effective (i) if given by facsimile, when such facsimile is transmitted to the
facsimile number specified in this Section and the appropriate confirmation is
received, (ii) if given by mail, four Business Days after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, when delivered at the address specified in
this Section; provided that notices to Administrative Agent shall not be
effective until received. Any agreement of the Administrative Agent and the
Lenders herein to receive certain notices by telephone or facsimile is solely
for the convenience and at the request of the Company. The Administrative Agent
and the Lenders shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by the Company to give such notice, and the
Administrative Agent and the Lenders shall not have any liability to the Company
or any other Person on account of any action taken or not taken by the
Administrative Agent or any Lender in reliance upon such telephonic or facsimile
notice. The obligation of the Company to repay the Loans shall not be affected
in any way or to any extent by any failure by the Administrative Agent or any
Lender to receive written confirmation of any telephonic or facsimile notice or
the receipt by the Administrative Agent or any Lender of a confirmation which is
at variance with the terms understood by the Administrative Agent or such Lender
to be contained in any telephonic or facsimile notice.

 

10.02 No Waiver. No failure or delay by the Administrative Agent or any Lender
in exercising any respective right, power or privilege hereunder or under any
Note shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

10.03 Expenses; Documentary Taxes; Indemnification. (a) The Company shall pay
upon demand (i) all reasonable expenses of the Administrative Agent and the Lead
Arrangers, including the reasonable fees and charges of a single joint counsel

 

28



--------------------------------------------------------------------------------

for the Administrative Agent and the Lead Arrangers, in connection with the
preparation, execution and delivery of this Agreement, any waiver or consent
hereunder or any amendment hereof and any Event of Default or Unmatured Event of
Default by the Company hereunder and (ii) if an Event of Default occurs, all
reasonable out-of-pocket expenses incurred by the Administrative Agent and each
Lender, including fees and disbursements of counsel for the Administrative Agent
and each Lender (who may be employees of the Administrative Agent or such
Lender), in connection with such Event of Default or Unmatured Event of Default
and collection and other enforcement proceedings resulting therefrom. The
Company shall indemnify each Lender against any transfer taxes, documentary
taxes, assessments or charges made by any governmental authority by reason of
the execution and delivery of this Agreement or any Note.

 

(b) Whether or not the transactions contemplated hereby are consummated, the
Company agrees to indemnify and hold the Agent-Related Persons and each Lender
and their respective officers, directors, employees, counsel, agents and
attorneys-in-fact (each an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including
reasonable attorney’s fees and charges) of any kind or nature whatsoever which
may at any time (including at any time following repayment of the Loans and the
resignation or replacement of the Administrative Agent or the replacement of any
Lender) arise out of or result from an action, suit, proceeding (including any
insolvency or appellate proceeding) or claim asserted against any such
Indemnified Person directly relating to this Agreement or any document
contemplated by or referred to herein, the transactions contemplated hereby or
the use of the proceeds of any Loans, whether or not any Indemnified Person is a
party thereto (all the foregoing, collectively, the “Indemnified Liabilities”);
provided that the Company shall not be liable to any Indemnified Person for any
portion of such Indemnified Liabilities resulting from such Indemnified Person’s
gross negligence, willful misconduct or bad faith. In the case of any
investigation, litigation or proceeding to which the indemnity in this
subsection applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Company, its
equityholders or creditors or an Indemnified Party, whether or not an
Indemnified Party is otherwise a party thereto. In the event this indemnity is
unenforceable as a matter of law as to a particular matter or consequence
referred to herein, it shall be enforceable to the full extent permitted by law.
The agreements in this Section shall survive repayment of the Loans and the
termination of this Agreement.

 

10.04 Amendments and Waivers. Any provision of this Agreement or any Note may be
amended, modified or waived if, but only if, such amendment, modification or
waiver is in writing and is signed by the Company and the Required Lenders and
acknowledged by the Administrative Agent; provided that no such amendment,
modification or waiver shall, unless signed by all Lenders and delivered to the
Administrative Agent:

 

(a) increase the Commitment of any Lender or subject any Lender to any
additional obligations;

 

(b) reduce the principal of or rate of interest on any Loan or any fee
hereunder;

 

(c) postpone the date fixed for any payment of principal of or interest on any
Loan or any fee hereunder;

 

(d) change the definition of “Required Lenders” or the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans which shall
be required for the Lenders or any of them to take any action under this
Agreement;

 

(e) release any Bridge Guarantor from its obligations under the Bridge Guaranty
(other than with respect to a Person which ceases to be a Bridge Guarantor
pursuant to a transaction that does not result in a default of any provision
hereof (including Section 7.11)); or

 

(f) amend this Section 10.04;

 

and provided, further, that no provision hereof affecting the rights or
obligations of the Administrative Agent, in its capacity as such, may be
amended, modified or waived without the written consent of the Administrative
Agent.

 

10.05 Collateral. Each of the Lenders represents that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U of the FRB) as
collateral in the extension or maintenance of the credit provided for in this
Agreement.

 

29



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Company may not assign or otherwise transfer any of its rights
under this Agreement.

 

(b) Any Lender may, with the written consent of the Administrative Agent, which
consent shall not be unreasonably withheld or delayed (and provided that no such
written consent shall be required in connection with any assignment and
delegation by a Lender to a bank or other financial institution that is an
Affiliate of such Lender or to another Lender (so long as such assignment will
not result in any increased costs to the Company)), at any time assign and
delegate to one or more banks or other financial institutions (each an
“Assignee”) all or any ratable part of all of its Commitment or its Loan and the
other rights and obligations of such Lender hereunder; provided, that (i) except
in the case of an assignment by a Lender of all of its Loans, its Commitment and
the other rights and obligations of such Lender hereunder, the sum of the amount
of the Commitment so assigned shall not be less than $1,000,000 (or such lesser
amount as may be agreed to by the Company and the Administrative Agent in their
sole discretion); and (ii) the other parties hereto may continue to deal solely
and directly with such Lender in connection with the interest so assigned to an
Assignee until (x) written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee,
shall have been given to the Company and the Administrative Agent by such Lender
and the Assignee; (y) such Lender and its Assignee shall have delivered to the
Company and the Administrative Agent an Assignment and Acceptance together with
any Note subject to such assignment and (z) the assignor Lender or Assignee
shall have paid to the Administrative Agent a processing fee in the amount of
$3,500.

 

(c) From and after the date that the Administrative Agent notifies the assignor
Lender that it has received (and, to the extent required, provided its consent
to) an executed Assignment and Acceptance and payment of the above-referenced
processing fee, (i) the Assignee thereunder shall be a party hereto and, to the
extent that rights hereunder have been assigned to it and obligations hereunder
have been assumed by it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender hereunder and (ii) the assignor Lender
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement.

 

(d) Within five Business Days after the Administrative Agent notifies the
Company that it has received (and to the extent required, provided its consent
to) an executed Assignment and Acceptance and payment of the above-referenced
processing fee, the Company shall, if requested by the Assignee and/or the
assignor Lender, as applicable, execute and deliver to the Administrative Agent
a new Note evidencing such Assignee’s assigned Loan and, if the assignor Lender
has retained a portion of its Loan, a replacement Note evidencing the Loan
retained by the assignor Lender (such Note to be in exchange for, but not in
payment of, the Note held by such assignor Lender). The Company designates the
Administrative Agent as its agent for maintaining a book entry record of
ownership identifying the Lenders, their respective addresses and the amount of
the respective Loans and Notes. The foregoing provisions are intended to comply
with the registration requirements in Treasury Regulation Section 5f.103-1 so
that the Loans and Notes are considered to be in “registered form” pursuant to
such regulation. The entries in such book entry record shall be conclusive and
binding, absent manifest error, regarding ownership of the Loans and Notes.

 

(e) Any Lender may at any time sell to one or more commercial banks or other
Persons not Affiliates of the Company (a “Participant”) participating interests
in its Commitment or its Loan and the other interests of such Lender (the
“originating Lender”) hereunder; provided that (i) the originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) the Administrative Agent and the other parties hereto shall continue to
deal solely and directly with the originating Lender in connection with the
originating Lender’s rights and obligations under this Agreement, and (iv) no
Lender shall transfer or grant any participating interest under which the
Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement, except to the extent such amendment, consent or
waiver would require unanimous consent of the Lenders. In the case of any such
participation, the Participant shall be entitled to the benefit of Article IV,
as though it were also a Lender hereunder (provided that the Company shall not
be obligated to pay any amount under Article IV to any Participant which is
greater than the Company would have been required to pay to the originating
Lender if no such participation had been sold), and if amounts outstanding under
this Agreement are due and unpaid, or shall have been declared or shall have
become due and payable upon the occurrence of an Event of Default, the
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. Each Lender that sells a participation will
maintain a book entry record of ownership identifying each of its Participants
and the amount of the participation owned by each such Participant. Such book
entry record of ownership shall be maintained by such Lender as agent for the
Company and the Administrative Agent. This provision is intended to comply with
the registration requirements in Treasury Regulation Section 5f.103-1 so that
the Loans and Notes are considered to be in “registered form” pursuant to such
regulation. The entries in such book entry record shall be conclusive and
binding, absent manifest error, regarding ownership of such participations.

 

30



--------------------------------------------------------------------------------

(f) Any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”), identified as such in writing from time to time by such
Granting Lender to the Administrative Agent and the Company, the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Company pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to make a Loan and (ii)
if an SPC elects not to exercise such option or otherwise fails to provide all
or any part of a Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute, or join any other Person
in instituting, against such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under the laws of the United States or any
State thereof with respect to any claim arising out of this Agreement. In
addition, notwithstanding anything to the contrary contained in this subsection
10.06(f), any SPC may (i) with notice to, but without the prior written consent
of, the Company and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in its Loan to the
Granting Lender or to any financial institution providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of its Loan and (ii) disclose on a confidential basis any non-public
information relating to its Loan to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.

 

(g) Notwithstanding any other provision in this Agreement, (i) any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement and its Note in favor of any Federal
Reserve Bank in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law; provided that
any foreclosure or similar action by such holders, trustee or representative
shall be subject to the provisions of this Section concerning assignments.

 

10.07 Governing Law. This Agreement and each Note shall be construed in
accordance with and governed by the substantive laws of the State of Illinois
without regard to the choice of law provisions thereof.

 

10.08 Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, and all of which taken
together shall constitute a single agreement, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when the Administrative Agent shall have received
counterparts hereof signed by all of the parties hereto, and the Administrative
Agent shall promptly notify the other parties hereto of such effectiveness.

 

10.09 Confidentiality. Each Lender agrees to take, and to cause its Affiliates
to take, normal and reasonable precautions and exercise due care to maintain the
confidentiality of all non-public information provided to it by the Company or
any Subsidiary, or by the Administrative Agent on the Company’s or such
Subsidiary’s behalf, under this Agreement, and neither such Lender nor any of
its Affiliates shall use any such information other than in connection with or
in enforcement of this Agreement or in connection with other business now or
hereafter existing or contemplated with the Company or any Subsidiary; except to
the extent such information (i) was or becomes generally available to the public
other than as a result of disclosure by such Lender or (ii) was or becomes
available on a non-confidential basis from a source other than the Company and
its Subsidiaries, provided that such source is not bound by a confidentiality
agreement with the Company or any Subsidiary known to such Lender; provided,
however, that any Lender may disclose such information (A) at the request or
pursuant to any requirement of any Governmental Authority to which such Lender
is subject or in connection with an examination of such Lender by any such
authority; (B) pursuant to subpoena or other court process; (C) when required to
do so in accordance with the provisions of any applicable Requirement of Law;
(D) to the extent reasonably required in connection with any litigation or
proceeding to which the Administrative Agent or any Lender or any of their
respective Affiliates may be party; (E) to the extent reasonably required in
connection with the exercise of any remedy hereunder; (F) to such Lender’s
independent auditors and other professional advisors; (G) to any Participant or
Assignee, actual or potential (or their respective professional advisors), or to
any counterparty (or its professional advisors) to any swap, securitization or
derivative transaction referencing or involving any of its rights or obligations
as a Lender under this Agreement, actual or potential, provided that such Person
agrees in writing to keep such information confidential to the same extent
required of the Lenders hereunder; (H) as expressly permitted under the terms of
any other document or agreement to which the Company or any Subsidiary is party
with such Lender or such Affiliate; and (I) to its Affiliates.

 

10.10 Waiver of Jury Trial. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE

 

31



--------------------------------------------------------------------------------

OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE AND ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

10.11 Consent to Jurisdiction. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE
PURPOSE OF ANY LITIGATION ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.
THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN ANY SUCH
LITIGATION BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF ILLINOIS. TO THE EXTENT THAT THE COMPANY HAS OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE COMPANY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.

 

[Remainder of page intentionally left blank.]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PENTAIR, INC.

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

BANK OF AMERICA, NA.,

as a Lender

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

33



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI, LTD.,

CHICAGO BRANCH

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

SUNTRUST BANK

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

BNP PARIBAS

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

CREDIT LYONNAIS NEW YORK BRANCH

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

34



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

BANCA DI ROMA – CHICAGO BRANCH

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

BANK HAPOALIM B.M.

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

By

 

 

--------------------------------------------------------------------------------

Name

 

 

--------------------------------------------------------------------------------

Title

 

 

--------------------------------------------------------------------------------

 

35



--------------------------------------------------------------------------------

SCHEDULE 1.01

 

PRICING SCHEDULE

 

The Applicable Eurodollar Margin, the Applicable Base Rate Margin, the Facility
Fee Rate and the Continuation Fee Percentage (collectively the “Pricing”) shall
be determined as follows:

 

1. The Applicable Eurodollar Margin and the Applicable Base Rate Margin shall be
determined by reference to Table A below and the Facility Fee Rate and the
Continuation Fee Percentage shall be determined by reference to Table B below,
and all of the Pricing shall be calculated based on: (a) the credit ratings
assigned by Moody’s and S&P to the Company’s debt obligations under the Existing
Credit Agreement (each a “Bank Debt Rating”), if both Moody’s and S&P have
issued such ratings, or (b) if either Moody’s or S&P has not issued a Bank Debt
Rating, the general corporate rating assigned by Moody’s and S&P to the Company
(each a “Corporate Rating”), if both Moody’s and S&P have issued such ratings,
or (c) if either Moody’s or S&P has issued neither a Bank Debt Rating nor a
Corporate Rating, the credit ratings assigned by Moody’s and S&P to the
Company’s long term senior unsecured non-credit-enhanced public Debt (each a
“Senior Debt Rating”).

 

2. If one Bank Debt Rating, Corporate Rating or Senior Debt Rating is higher
than the other (i.e., the Moody’s rating is higher than the S&P rating, or vice
versa), the higher of such ratings shall determine the Pricing. If at any time
either Moody’s or S&P does not have in effect a Bank Debt Rating, a Corporate
Rating or a Senior Debt Rating (including any time when neither Moody’s nor S&P
has in effect any such rating), the Applicable Eurodollar Margin and the
Applicable Base Rate Margin shall be Level IV and the Facility Fee Rate and the
Continuation Fee Percentage shall be Level III.

 

3. The Pricing shall be adjusted two Business Days after any applicable change
in the Bank Debt Rating, Corporate Rating or Senior Debt Rating by either
Moody’s or S&P.

 

36



--------------------------------------------------------------------------------

Table A:

 

--------------------------------------------------------------------------------

     Level I    Level II    Level III    Level IV

--------------------------------------------------------------------------------

Bank Debt Ratings, Corporate Ratings or Senior Debt Ratings

   BBB/Baa2
or Higher    BBB-/Baa3    BB+/Bal    BB/Ba2
or Lower

--------------------------------------------------------------------------------

Applicable Eurodollar Margin (bps)

   137.5    150.0    175.0    200.0

--------------------------------------------------------------------------------

Applicable Base Rate Margin (bps)

   25.0    50.0    75.0    100.0

--------------------------------------------------------------------------------

 

 

 

Table B:

 

--------------------------------------------------------------------------------

     Level I    Level II    Level III

--------------------------------------------------------------------------------

Bank Debt Ratings, Corporate Ratings or Senior Debt Ratings

   BBB-/Baa3
or Higher    BBB-/Ba1
or BB+/Baa3    BB+/Ba1
or Lower

--------------------------------------------------------------------------------

Facility Fee Rate (bps)

   25.0    25.0    30.0

--------------------------------------------------------------------------------

Continuation Fee Percentage (bps)

   15.0    15.0    25.0

--------------------------------------------------------------------------------

 

37



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

COMMITMENTS

AND PRO RATA SHARES

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

  

Pro Rata

Share

--------------------------------------------------------------------------------

 

Bank of America, N.A.

   $ 125,000,000    14.7058823529 %

US Bank, National Association

   $ 125,000,000    14.7058823529 %

The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch

   $ 115,000,000    13.5294117647 %

SunTrust Bank

   $ 115,000,000    13.5284117647 %

BNP Paribas

   $ 75,000,000    8.8235294118 %

Credit Lyonnais New York Branch

   $ 65,000,000    7.6470588235 %

PNC Bank, National Association

   $ 50,000,000    5.8823529412 %

Wells Fargo Bank, National Association

   $ 50,000,000    5.8823529412 %

Mizuho Corporate Bank, Ltd.

   $ 50,000,000    5.8823529412 %

The Governor and Company of the Bank of Ireland

   $ 40,000,000    4.7058823529 %

Banca di Roma

   $ 30,000,000    3.5294117647 %

Bank Hapoalim B.M.

   $ 10,000,000    1.1764705882 %

TOTAL

   $ 850,000,000    100.0 %

 

38